Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 1 of 33




                   EXHIBIT B
       Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 2 of 33

                                                                                                         USOO8484.111B2


(12) United States Patent                                                            (10) Patent No.:                       US 8.484.111 B2
       Frankland et al.                                                              (45) Date of Patent:                             *Jul. 9, 2013
(54) INTEGRATED CHANGE MANAGEMENT                                               (58) Field of Classification Search
        UNIT                                                                         USPC ............................................................ 705/35
                                                                                     See application file for complete search history.
(75) Inventors: Richard Frankland, San Jose, CA (US);
                Christopher M. Mitchell, El Granada,                            (56)                       References Cited
                CA (US); Joseph D. Ferguson, Santa
                Clara, CA (US); Anthony T. Sziklai,                                              U.S. PATENT DOCUMENTS
                Half Moon Bay, CA (US); Ashish K.                                      5,524,253 A     6/1996 Pham et al.
                Verma, Foster City, CA (US); Judith E.                                 5,611,076 A * 3/1997 Durflinger et al. .................... 1.1
                Popowski, Half Moon Bay, CA (US);                                      5,862,325 A          1/1999 Reed et al.
                Douglas H. Sturgeon, San Mateo, CA                                     5.960,200 A * 9/1999 Eager et al. ................... 717/147
                                                                                       5,966,707 A         10, 1999 Van Huben et al.
                (US)                                                                   6,023,698 A * 2/2000 Lavey et al. .......................... 1.1
                                                                                       6,085,220 A          7/2000 Courts et al.
(73) Assignee: Applications. In Internet Time, LLC,                                    6,167,563 A         12/2000 Fontana et al.
                Half Moon Bay, CA (US)                                                 6,266,709 B1         7, 2001 Gish
                                                                                                              (Continued)
(*) Notice:        Subject to any disclaimer, the term of this                                FOREIGN PATENT DOCUMENTS
                   patent is extended or adjusted under 35
                   U.S.C. 154(b) by 28 days.                                    EP                  O861551 B1             8, 2002

                   This patent is Subject to a terminal dis                     Primary Examiner — Kirsten Apple
                    claimer.
                                                                                (57)                         ABSTRACT
(21) Appl. No.: 12/912.375                                                      An integrated system for managing changes in regulatory and
                                                                                non-regulatory requirements for business activities at an
(22) Filed:         Oct. 26, 2010                                               industrial or commercial facility. Application of this system
(65)                   Prior Publication Data
                                                                                to environmental, health and safety activities, and to food,
                                                                                drug, cosmetic, and medical treatment and device activities,
        US 2011/0208553 A1           Aug. 25, 2011                              are discussed as examples. The system: provides one or more
                                                                                databases that contain information on operations and require
             Related U.S. Application Data                                      ments concerning an activity or area of business; receives
                                                                                information on regulatory and non-regulatory changes that
(63) Continuation of application No. 12/098,154, filed on                       affect operations of the business; converts these changes into
     Apr. 4, 2008, now abandoned, which is a continuation                       changes in data entry forms, data processing and analysis
     of application No. 09/797.488, filed on Mar. 1, 2001,                      procedures, and presentation (by printing, electronic display
     now Pat. No. 7.356,482, which is a continuation of                         and/or distribution) of data processing and analysis results to
     application No. 09/215,898, filed on Dec. 18, 1998,                        selected recipients, without requiring the services of one or
        now Pat. No. 6,341,287.                                                 more programmers to re-key and/or reformat the items
                                                                                affected by the change; and implements receipt of change
(51) Int. Cl.                                                                   information and dissemination of data processing and analy
     G06O40/00                  (2012.01)                                       sis results using the facilities of the Internet.
(52) U.S. Cl.
        USPC .................. 705/35; 705/28; 705/29: 707/102                                   18 Claims, 13 Drawing Sheets


                                                                     Change Layer
                                          CHANGES AREIDENTIFIED ON THENTERNETUSING
                                          INTEGENTAGENTS AND PROVIDED FORCONFIGRATION
                                         ENDUSERFUNCTIONS                          CONFIGURATIONOOLS THAT
                                         ENABLED BY CONFIGURATION                  ENABLE THE ENDUSERFUNCTIONS
                                                                                                                 13
                                                             Java Data Management Layer
                                  ENDUSERFUNCINSAREENABE                                    CONFIGURATION TOOLSDEFINE
                                  FROMMEADATAEFINITIONS                                     END SERENCONSNMEADAA
                                                                                                                 15
                                                                    Metadata layer
                                  TABLES, VIEWS, FUNCTIONS AND
                                  PROCEDRES AREACCESSEDEY                                   MEADATAREFERENCESTABLES,
                                  ENDUSERFUNCIONSWANETADATA                                 VIEWS, FUNCIONS AND PREEDRES
                                                                 Business Content layer
Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 3 of 33


                                                   US 8,484.111 B2
                                                            Page 2

          U.S. PATENT DOCUMENTS                                      6,615,258 B1       9/2003 Barry et al.
6,377,993 B1 * 4/2002 Brandt et al. ................. 709,227        6,654,747 B1      1 1/2003 Van Huben et al.
6,510,426 B1     1/2003 Cohen et al.
6,606,708 B1    8, 2003 Devine et al.                            * cited by examiner
Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 4 of 33
  Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 5 of 33


U.S. Patent           Jul. 9, 2013   Sheet 2 of 13           US 8.484.111 B2




                                                                   21
                   A DENTIFIES ONE OR MORE
              RELEVANT CHANGES ON A NETWORK,
                   USING PRE-DEFINED RULES

                       CHANGE DATA,
              CONFIGURATION RECOMMENDATIONS
                  AND DEFAULT PARAMETERS
                  ARE REPORTED TO SYSTEM


                                DOES
                 NO           THE USER          YES
                             ACCEPT THE
                              CHANGECS)
                                  p

        SYSTEMMAKES
       NO CHANGE (S) TO
     ENO USER FUNCTIONS
                                           USER ELECT TO
                                          AUTO-CONFIGURE           YES
                                           THE CHANGECS)
                                                 p


          USER MANUALLY                              SYSTEM USES
             ENTERS THE                     AUTO-CONFIGURATION
           CONFIGURATION                   TO ENTER THE CHANGECS)
              CHANGES)



                                CONFIGURATION CHANGECS)
                            REFLECTED IN ENO USER FUNCTIONCS)
       FIG. 2
  Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 6 of 33


U.S. Patent         Jul. 9, 2013     Sheet 3 of 13        US 8.484.111 B2




                           SS WORKLST




                               has         validates
                     belongs to           used as an item




               is used by                                 |validates
      SS MODULE                         SS BUSINESS PROCESS


              54                                     50

                                   FG 3
  Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 7 of 33


U.S. Patent         Jul. 9, 2013   Sheet 4 of 13        US 8.484.111 B2




           G8
  Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 8 of 33


U.S. Patent         Jul. 9, 2013   Sheet 5 of 13        US 8.484.111 B2
Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 9 of 33
Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 10 of 33
 Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 11 of 33


U.S. Patent          Jul. 9, 2013      Sheet 8 of 13           US 8.484.111 B2




            Change Agent Management Unit Main Menu
        Green Suite
     FILE LOGIC OSTRIBUTION DATA TOOLS ADMIN HELP

       BUSINESS AREA          PRODUCT STEWARDSHIP




       YOU ARE NOW CONNECTED TO PRODUCT STEWARDSHIP

                                    FG. 8
        Green Suite
     FILE LOGIC DESTRIBUTION DATA TOOLS ADMIN           HELP

                    E.
          BUSINESS AREA        - PRODUCT STEWARDSHIP              YY



             (ECO) TOX Studies        E.SS
        Allegation/inquiry Tracking MSDS Management
           Chemical Shipments Matt Stical
         Customer Usage Surveys Pesticide information

                                    FIG. 9
 Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 12 of 33


U.S. Patent          Jul. 9, 2013        Sheet 9 of 13                US 8.484.111 B2




        Worklist
      Business Area:              Hazardous Materials and Wastev
                 Group:           Waste Management                         y
                Search:                                                        Find
              Worklist:           Set Up Waste Stream Data                 y
      Worklist Menu                                    -
              DESCRIPTION                MODULETYPE   MODULE NAME
        1ENTER WASTE STREAM                FORM HAZAR US ASTE PROFE
        2ENTER WASTE STREAMSOURCE CODES FORM        WASTE PROFILERCRASOURCE CODE
        3ENTER WASTE STREAM EPA NUMBERS FORM        WASTE PROFILEEPANUMBERS
        4. ENTER WASTE STREAMSTATE NUMBER FORM      WASTE PROFESTATE NUMBERS




    O Set Up Worklist
        Business Area: Hazardous Materials and Waste (v.
                Group: Waste Management                                    v
       Worklist Name: Set Up Waste Stream Data
              (<<>>                         - SaveryExecurl
              SEQUENCE MODULETYPE             MODULE NAME WORKST
                              1   FORM   HAZARDOUS WASTE PROFILE
                              2   FORM   WASTE PROFILE RCRA SOURCE CODES
                              3   FORM   WASTE PROFILE EPANUMBERS
                              A   FORM   WASTE PROFILE STATE NUMBERS
 Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 13 of 33


U.S. Patent          Jul. 9, 2013       Sheet 10 of 13         US 8.484.111 B2




       Data Entry Form - Air Emission Amount                         Cox
                     Monitor null                                    as
        Material Or Chemical Volatile Organic Compounds              ca
            Estimation Basis Estimate Based on AP.42 Emission Factorsal
    Emission Calculation Date Select NAGAS UNCONTROLLED
                              LBSYR(5.50,112.82) rst from dual
          Estimation Method
               ProceSS Rate     12.82                            O
       Rate Unit of Measure MMcft/Wr                           at
       kizlisi CESIGExecling Prt Helpf View. Find Move
    Warning Applet
                                    F.G. 12
        Edit Form: Table Selection
       Form Name
       Table Name AIR EMISSION AMOUNT(t)                              Find
        Available Fields                    Selected Fields
        AIR PARAMETER                       D
        AR PARAMETER2                       PACITY
        USER CO2                            SOURCE LOCATION
        USERCO3                             SOURCE CATEGORY
        USER COL4                           SOURCE PROCESS
        USER COL5                           PARAMETER
                                            SOURCE EQUPMENT UNIT
                                            SOURCE PERMITTED UNT
        FORM PROPERTIES

       Warning Applet Window
                                    FIG. 13
 Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 14 of 33


U.S. Patent         Jul. 9, 2013          Sheet 11 of 13                US 8.484.111 B2




     O Report printing                                                           ox
      AIR EMISSION FEES                                                             A.

      RUNDATE         EEE YEARPOLLUANT              CAS NUMBEREMISSIONS
                :42.54. O 1998 FORMALDEHYDE                5OOOO           1.1680
                   :54, O 1998 BENZENE                     7143203210      5935
                           998 PAE        AEMAIIERPM       7ES/7
                     O 1998 FORMALDEHYDE            5OOOO                  1,168C
                     O 1998 PARTICULATE MATTER-FMG 7897.79                 7085
                     O 1998 VOLATILE ORGANIC COMPOU 5659789                4O16
                          1998 E      N                    7143PO321        93.

                     O
                               FORMALDEN
                               VOLATLE ORGANIC COMPOU 5659789
                                                                             g
                                                                           4016




       Report Builder.--Table/Views
         Report
     Table/View AUD GS AIR ANNUAL EMISSION FEE v. OFind
       Available Fields                       Selected Fields
       RUN                                    LOCATION NAME                   A.
                                              POLLUTANT CAS NUMBER
                                              POLLUTANT FEE
                                              POLLUTANTNAME
                                              REPORTING YEAR
                                              RUNDATE
                                              TOTALEMISSIONS TONS
                         REPORT PROPERTIES             TEMPROPERTIES
                                             Back

                                     FIG. 15
 Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 15 of 33


U.S. Patent           Jul. 9, 2013      Sheet 12 of 13             US 8.484.111 B2




   O Run Process Results
    Process
    Results
        INCIDENT DATE LOCATION NAME CAS NUMBERMATERIANAME
                                               FLUORNE
                                                          QUANTITYA
                                                          RELEASE
     1 O3/23/1998     ABC Company     7782414
        09/08/1998    ABC Company     7782414      FLUORINE
        O3/23/1998    ABC Company     359068       FUOROACETYLC
        O9/08/1998    ABC Company     359068       FUOROACEYLC
        O3/23/1998    ABC Company     5OODO        FORMALDEHYDE
     609/08/1998      ABC Company     5OOOO        FORMALDEHYDE
     7 03/23/1998     ABC Company     254082       FORMOTHION
     809/08/1998      ABC Company     254082       FORMOTHON
     9 O3/23/1998     ABC Company     387819       FUBEROAZOLE
        O9/08/1998                    387819       FUBERIDAZOLE
                      ABC EY                       FENAMPHOS




    Available Columns         Used Columns
    MD, MATERIAL ID           MD. INCIDENT DATE
    RQ, MATERAL ID .          M.O.LOCATION NAME
    RQ.REPORTABLEQUANTIT      MD, CAS NUMBER
    RQ. UOMID                 MD, MATERIALNAME
    UOMC, FROM UNTS           MD, QUANTITY LBS           RQ.REPORTABLE QUANTITY
    UOMC. FROM UOM. D
    UOMC.MULTIPLY BY           RQREPORTABLE GUANTITY -
                               RQ.REGLISTNAME
    UOMCTO UNITS
    UOMC, TO UOM.D,              -


   RQ.REPORTABLE QUANTITY-UOMCMULTIPLY (BY 1)
                                     F.G. 17
 Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 16 of 33


U.S. Patent           Jul. 9, 2013       Sheet 13 of 13             US 8.484.111 B2




      Document - Preview
   Select Page within ReCOrd Select Record       Navigate Record Total Records




   DOCument Non-Hazardous Waste label V                      SNAP TO GRO
         Page                                              zSHOWFEDS
                                                     Properties Cox
                                       Name                          knew
                 OPTIONAL INFORMATION  Description
                 SHIPPER SampleText C. LocationX                     KX&
                 ADDRESS Sample Text.                   Ocation Y    KND
                 STATEZIP Sane Text                   Size Width     kWidths
                 CONTENTS                             Size Height    kheights
                                                        on
                                                      Font Size
                                                                     Courier
                                                                      4
                                                       Data TVpe
   Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 17 of 33


                                                       US 8,484,111 B2
                               1.                                                                         2
      INTEGRATED CHANGE MANAGEMENT                                       is corrosive; (3) is an irritant; (4) is a strong sensitizer; (5) is
                   UNIT                                                  flammable, combustible or explosive; (6) is pyrophoric; (7) is
                                                                         a carcinogen, hepatotoxin, nephrotoxin or neurotoxin; (8) is
           CROSS-REFERENCE TO RELATED                                    an agent that acts on the hematopoietic system; (9) is an agent
                  APPLICATIONS                                           that damages the lungs, skin, eyes or mucous membranes;
                                                                         (10) is a compressed gas; (11) is an organic peroxide; (12) is
   This application is a continuation of U.S. patent applica             an oxidizer; (13) is unstable, reactive or water-reactive: (14)
tion Ser. No. 12/098,154, filed on Apr. 4, 2008, now aban                generates pressure through decomposition, heat or other
doned, entitled “Integrated Change Management Unit.”                     means; (15) is Sufficiently radioactive to require labeling as
which is a continuation of U.S. patent application Ser. No.         10   such: (16) is a toy or other article intended for use by children
09/797.488, filed on Mar. 1, 2001, entitled “Integrated                  and presents an electrical, mechanical or thermal hazard; or
Change Management Unit, now U.S. Pat. No. 7.356,482,                     (17) is specially listed as a hazardous Substance by a state or
which is a continuation of U.S. patent application Ser. No.              federal agency having jurisdiction over Such substances.
09/215,898, filed on Dec. 18, 1998, entitled “Integrated                    At the federal level, special purpose hazardous Substance
Change Management Unit, now U.S. Pat. No. 6,341,287.                15   laws and regulations, focusing on a particular hazardous Sub
The disclosure of each of the foregoing is incorporated herein           stance or narrow class of Such materials, have been applied
by reference in its entirety.                                            for more than a century. In 1866, a federal law regulating
                                                                         transportation and storage of explosive and flammable mate
               FIELD OF THE INVENTION                                    rials was promulgated. This was followed in 1899, 1910,
                                                                         1938, 1944 and 1947 by passage of the Refuse Act, the first
   This invention relates to the integrated management of                Insecticide Act, the Food, Drug and Cosmetic Act, the Safe
information affected by regulatory changes, such as changes              Drinking Water Act, and the Insecticide, Fungicide and
in environmental, health and safety laws, and non-regulatory             Rodenticide Act, respectively. In 1955 and 1966, the Clean
changes.                                                                 Air Act and the Federal Hazardous Substances Act appeared,
                                                                    25   respectively. Since 1969, the pace of introduction of new laws
          BACKGROUND OF THE INVENTION                                    regulating hazardous Substances has increased, and approxi
                                                                         mately 15 new major federal laws and Voluminous regula
   Control of industrial and commercial activities by means of           tions have been introduced in this area. These laws often have
federal, state and local laws, statutes, ordinances and regula           overlapping jurisdiction and are not always consistent with
tions (“regulations' herein) is endemic in the United States.       30   one another. Several States, such as California, have passed
Examples of activities that are regulated by Such regulations            their own hazardous Substance laws before the corresponding
include: environmental health and safety (“EH&S'; Titles 7,              federal hazardous substance laws were adopted. These laws
10, 29, 30, 40, 42 and 49 of the Code of Federal Regulations             still apply in those states and in many cases Supersede their
and related State and local codes); administrative procedures            Federal counterparts. These laws statutes, ordinances, regu
applicable to government personnel (Title 5); agricultural          35   lations and related constraints are constantly changing and
activities (Titles 7 and 9); creation, use, treatment and dis            require corresponding changes in data entry, data analysis and
posal of nuclear materials (Title 10); conversion and distri             presentation of the results.
bution of usable forms of energy, power and water (Titles 10                The Safe Drinking Water Act (“SDWA), originally passed
and 18); banking, financial and securities activities and for            in 1944 and amended several times since then, covers all
eign trade (Titles 12, 15, 16, 19 and 22); space and aeronau        40   drinking water Supplies in all states. Primary standards, to
tical activities (Title 14); commercial trade practices (Title           prevent adverse effects on human health, and secondary stan
16); food, drugs, cosmetics, medical treatments and devices              dards and covering certain aesthetic effects such as odor and
(“FDCMTD'; Title 21); transportation of persons and cargo                turbidity of processed drinking water, are set down interms of
(Titles 23 and 49); housing and urban development (Title 24);            maximum permissible concentrations of specified contami
firearms production and trade (Title 27); workers compensa          45   nants in water delivered to any public drinking water system.
tion (Title 29); mining and related activities (Title 30);               From a regulatory standpoint, SDWA falls under the broader
national defense activities (Titles 15 and 32); navigation and           mandate of the Clean Water Act (“CWA), whose ultimate
navigable waters (Title 33); education (Title 34); activities in         goal is maintenance of the “chemical, physical, and biologi
and on parks, forests, public lands and other public property            cal integrity of the nations waters.”
(Titles 36 and 43); intellectual property activities (Title 37):    50      CWA, with its most recent amendment, the Water Quality
veterans' pensions and relief (Title38); postal service activi           Act (“WQA') of 1987, establishes mandatory effluent limi
ties (Title 39); public contracts and public property manage             tation guidelines for all facilities which discharge waste into
ment (Titles 41 and 48); public health (Title 42); emergency             water bodies, or allow waste to enter and potentially contami
management and assistance (Title (44); grant of public well              nate subsurface water sources, like aquifers. CWA created the
fare and assistance (Title 45); telecommunications (Title 47);      55   National Pollutant Discharge Elimination System (“NP
and wildlife and fisheries activities (Title 50). Some of the            DES) to regulate effluents, influents (waterborne wastes
most pervasive regulations concern EH&S and FDCMTD                       received by a treatment facility) and sludge. The primary
activities.                                                              enforcement mechanism of NPDES is the NPDES permit.
   Generation and use of hazardous Substances in the United              CWA directs control authorities at the federal and state level
States has grown steadily in the last 53 years and is now           60   to administer and enforce permit compliance. NPDES per
estimated to be over 300 million metric tons per year. Accord            mits include terms and conditions ranging from required
ing to one definition, a "hazardous Substance' is any Sub                monitoring of point Source discharges to the implementation
stance or mixture of Substances that may cause Substantial               of control technologies to minimize outfall.
personal injury or Substantial illness during or as a proximate             The Clean Air Act (“CAA'), passed in 1955 and amended
result of any customary or reasonably foreseeable handling or       65   several times since that time (most recently, in 1990), covers
use, including reasonably foreseeable ingestion by children,             emission of pollutants into the ambient air and atmosphere.
if the Substance: (1) is a toxic agent or reproductive toxin; (2)        This may include hazardous wastes that are liquid or gaseous
   Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 18 of 33


                                                        US 8,484,111 B2
                                3                                                                         4
when discharge occurs. National Ambient Air Quality Stan               used by the reporting entity; (6) Submission of any unpub
dards (“NAAQSs) are set forth for seven chemicals or                   lished health and/or safety studies on certain chemicals used
chemical groups: SO, CO, NO, O, Pb, hydrocarbons and                   by the reporting entity; (7) notification of any substantial risk
total Suspended particulates. Additionally, emission stan              of injury to human health or the environment, due within 15
dards are set forth for asbestos, beryllium, mercury and vinyl         days after the reporting entity first receives information on the
chloride. Primary Standards are set forth to protect human             risk; (8) Submission of information on production of use of
health, and Secondary Standards are set to protect or limit            and exposure to certain chemicals to an Interagency Testing
damage to other entities, such as flora, fauna and personal and        Committee for analysis by the Committee; (9) submission of
real property. The federal government in effect delegates              specified comprehensive information on a fixed format
responsibility to achieve these standards to the individual       10   reporting form; (10) Submission of results of tests, if any,
states, which are required to present and implement State              performed by the reporting entity on certain hepta-haloge
Implementation Plans to achieve the target air quality stan            nated dibenzo-p-dioxins and dibenzofurans, within 90 days
dards in various identified air basins in the states.                  after a test, ifa positive result is obtained; and (11) submission
   The primary enforcement mechanism of CAA is the CAA                 of a Notification of PCB Activity form by any storer, trans
permit. Permits covering emission Source construction,            15   porter or disposer of polychlorinated biphenyl (PCB)
modification, and operation follow the NPDES scheme,                   waste. TSCA also sets forth certain requirements for labeling
adopting strict measures for controlling and reducing emis             of disposal of and recordkeeping for certain chemicals, such
sions of airborne waste at the source. CAA permits include             as PCBS.
terms and conditions ranging from the application of abate                The Occupational Safety and Health Act (“OSHA),
ment devices and other control technologies for emission               passed in 1970, covers the conditions under which employees
reduction, to required monitoring at all source emission point         work. The regulations issued under OSHA make this Act
Sources and non-point Sources (i.e., fugitive emission loca            among the most detailed of all workplace laws. The relevant
tions). Permits based on economic incentive strategies. Such           parts of OSHA prescribe standards for the protection and
as marketable emissionallowances, were added to the federal            welfare of employees exposed to workplace hazards. An
regulatory program maze under the 1990 amendments.                25   employer must establish a written hazard communication
Although these additions were intended to stimulate compli             plan to advise its employees of hazards associated with
ance via market-based vehicles (like emission allowance                chemicals the employees handle, and incorporate into this
futures trading), these permits have not, as yet, been broadly         plan the use of container labels, warning signs, Material
implemented.                                                           Safety Data Sheets (“MSDSs) and training programs. The
   The Toxic Substances Control Act (“TSCA), originally           30   centerpiece of the OSHA Hazard Communication Standard is
passed in 1965, together with the Federal Hazardous Sub                the MSDS, required for each hazardous substance manufac
stances Act (“FHSA) passed in 1966 and the Resource                    tured or used on the site. The MSDS includes all relevant
Recovery Act (“RRA”) passed in 1970, were the initial fed              information pertaining to a hazardous Substance, from its
eral laws governing generation and handling of toxic and               ingredients to physical properties, health hazards, exposure
other hazardous substances. Most provisions of the RRA and        35   limits, storage incompatibilities, safe handling and use pre
the FHSA have been incorporated in the Resource Conserva               cautions and much more. An employer must report, within 48
tion and Recovery Act, discussed below. Under TSCA, the                hours, any incident that results in a fatality, or in hospitaliza
Environmental Protection Agency (“E.P.A.) reviews any                  tion offive or more employees. The OSHA Log and Summary
chemical substance that is or will be produced in sufficient           of Occupational Injuries and Illnesses form is used to record
quantity that it may cause significant acute or chronic human     40   all work-related injuries and illnesses for each calendar year.
exposure. Testing is performed with respect to human health            Many such records must be maintained by the employer for
and the environment and focuses particularly on possible risk          the duration of employment of an employee, plus 30years. An
of serious harm to humans from (1) cancer, (2) genetic muta            employer must develop and implement a written emergency
tions and (3) birth defects. If the EPA finds that the risk to         plan and make the plan available in the workplace, whenever
human health or to the environment is sufficiently great, the     45   an OSHA standard requires it. An employer must also
EPA may: (1) limit the amount of the chemical to be manu               develop and implement a written safety and health program
factured or used; (2) prohibit a particular use; (3) require           and a medical Surveillance program for employees involved
placement of warning labels on all containers of the chemical;         in hazardous waste operations, including emergency
(4) require placement of public notices of use; and (5) regu           response procedures.
late commercial use and/or disposal of the chemical.              50      The Occupational Health and Safety Administration
   Any person, including a company, that manufactures or               (“O.S.H.A.) under the Department of Labor (D.O.L.) devel
imports more than 10,000 pounds or more of a chemical                  ops and enforces all OSHA standards. The O.S.H.A. primary
named on an E.P.A. Chemical Substances Inventory List is               enforcement activity is the inspection, or audit procedure.
subject to the reporting requirements under TSCA. These                Facilities covered by one or more OSHA standard are subject
reporting requirements include: (1) updating of a list of all     55   to Voluntary (routine) inspections, as well as non-voluntary
chemicals present on a site, at four-year intervals or more            inspections based on a warrant to search.
frequently; (2) submission (to the E.P.A.) of a Pre-manufac               The Hazardous Materials Transportation Act (“HMTA),
ture Notice and relevant test data for any new chemical, at            passed in 1974, is administered jointly by the Department of
least 90 days before manufacturing or importing the chemi              Transportation (“D.O.T.), established in 1966, and the
cal; (3) submission of a Notice Of Intent To Import or To         60   E.P.A., established in 1969. The HMTA sets forth 15 hazard
Exportalisted chemical, within seven days after entering into          classes of materials (e.g., flammable liquids, high explosives,
a contract to import or export the chemical, if the chemical is        poisons) plus five classes of “other regulated materials’ and
known to be mutagenic, teratogenic or carcinogenic or is               sets forth laws and corresponding regulations on: (1) identi
known to cause chronic health or environmental problems;               fication, listing, labeling and placarding of these hazardous
(4) reporting of a significant new use for a chemical already     65   Substance's; (2) recordkeeping requirements for handling
on the E.P.A. list; (5) reporting of known significant adverse         these hazardous Substances, including Uniform Hazardous
reactions caused by handling or discharge of any chemical              Material Manifests for shipment of hazardous wastes; (3)
   Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 19 of 33


                                                     US 8,484,111 B2
                              5                                                                     6
requirements for generators and transporters of hazardous              ardous waste disposal and the amounts thereof must be Sub
Substances and for owners and operators of specially defined           mitted to the E.P.A. and to local land use control authorities.
treatment, storage and disposal facilities (“TSDFs) for these            A hazardous waste generator must demonstrate that it has
hazardous Substances; (4) permit and pre-transport notifica            the financial ability to cover liability claims involving sudden
tion requirements and transportation routing for all facilities        or non-Sudden discharges from the facility. An owner or
that generate or transport these hazardous Substances; (5)             operator must monitor and inspect all on-site tanks that treat
requirements for tracking the movement of these hazardous              or accumulate hazardous waste. A spill or other discharge
Substances; (6) containers to be used for transport; (7) inci          must be reported to the National Response Center (“N.R.C.”)
dent notification and other procedures for handling and                within 24 hours after the incident occurs, and a detailed report
reporting accidental and intentional discharges of hazardous      10   on such incident must be submitted to the E.P.A. within 30
Substances; and (8) testing and standards for operators of             days after the incident. RCRA is enforced concurrently with
transport vehicles for hazardous Substances. Hazardous                 applicable state statutes.
wastes and other hazardous Substances are not distinguished               The Comprehensive Environmental Response, Compensa
under the HMTA. A “generator of a hazardous waste is                   tion and Liability Act (“CERCLA) was passed in 1980 in
defined simply as “any person whose act first causes a haz        15   response to the discovery of several hazardous waste disposal
ardous waste to become Subject to regulation'. Transporta              sites that would have to be cleaned up at government expense.
tion modes covered include movement of the hazardous sub               CERCLA was intended to: (1) provide a system for identify
stance by air, rail, water and highway. The D.O.T. is                  ing and cleaning up chemical and hazardous Substance
authorized to inspect generator and transporter facilities,            releases; (2) establish a fund to pay for cleanup of release
vehicles and records to insure compliance.                             sites, where those responsible cannot or will not pay for the
   The Resource Conservation and Recovery Act (“RCRA),                 cleanup; and (3) enable the federal government to collect the
passed in the present form in 1976, was originally part of the         costs of cleanup from the responsible parties. The federal
Clean Air Act, passed in 1966. The RCRA establishes                    government set aside S1.8 billion in the first Superfund for
“cradle-to-grave' responsibility for hazardous solid waste             hazardous waste site clean-up purposes. CERCLA includes
handled by a generator, by a TSDF operator, or by a hazardous     25   on its hazardous Substance list all hazardous wastes under
waste transporter or recycler. Under RCRA, a solid waste is a          RCRA, all hazardous air pollutants regulated under the CAA,
“hazardous waste', if: (1) the waste arises from specified             all water pollutants regulated under the CWA, and most sub
manufacturing practices; (2) the waste is one of a group of            stances regulated under TSCA.
specified wastes; (3) the waste contains any of a group of                In 1986, the Superfund Amendments and Reauthorization
specified chemicals; or (4) the waste has specified toxicity,     30   Act (“SARA) added another $6.2 billion to the Superfund
chemical reactivity, ignitability or corrosive characteristics.        for clean-up purposes SARA also enacted Community
Household wastes are generally exempted from RCRA cov                  Right-to-Know requirements into law. Title III of SARA con
erage. Generators of more than 1,000 kilograms per month of            tains the Community Right-to-Know requirements and pro
ordinary hazardous wastes or of more than 1 kgm per month              vides for: (1) Emergency Response Planning; (2) Accidental
of extremely hazardous waste must operate under a RCRA            35   Release Notification; (3) Facility Hazardous Substance
permit covering registration, container labeling, recordkeep           Inventory Reporting; and (4) Facility Toxic Substance
ing and other requirements. “Small quantity generators', who           Release Reporting.
generate 100-1,000 kgms per month of hazardous wastes and                 Sections 301-303 of Title III enacted the requirement for
no more than 1 kgm per month of extremely hazardous                    Emergency Response Planning. Emergency Response Plan
wastes, are covered by simpler requirements. Generators of        40   ning as enacted by SARA required the creation of committees
still smalleramounts of the hazardous wastes or the extremely          at both State (State Emergency Response Committee, or
hazardous wastes are often exempt from regulation under                S.E.R.C.) and Local (Local Emergency Planning Committee,
RCRA.                                                                  or L.E.P.C.) levels. Owner/operators of facilities with speci
   The goals of RCRA include: (1) protecting the health,               fied hazardous Substances on site in quantities in excess of
safety and environment of the public; (2) regulating the gen      45   specified thresholds are required to prepare and submit Emer
eration, treatment, disposal and storage of hazardous wastes;          gency Response Plans to the L.E.P.C. having jurisdiction over
(3) reducing environmental pollution from waste disposal; (4)          the facility. Elements of the facility Emergency Response
encouraging recycling and/or re-use of hazardous wastes; and           Plan include: (1) identification of Emergency Response pro
(5) eliminating certain landfill and other solid waste disposal        cedures to be used for action on the site and for areas Sur
practices. A Notification of Hazardous Waste Activity must        50   rounding the site; (2) identification of a facility co-ordinator
be submitted by a generator, transporter or operator of a              for implementing the plan; (3) procedures to be used during
hazardous waste TSDF to apply for an E.P.A. identification             emergencies for notifying authorities and potentially affected
number and for any applicable E.P.A. permits for on-site               parties; (4) methodology for determination when a release
treatment, storage or disposal. Hazardous waste generators             has occurred and the probable area and population at risk; and
are required to conduct their own studies to determine if a       55   (5) description of Emergency Response assets that are in
specific hazardous waste can be treated to reduce its Volume           place as well as the contact point for the Emergency Response
or toxicity, with records of such studies being submitted each         aSSetS.
year to the E.P.A. and being maintained for three years.                  Section 304 of Title III requires preparation and filing of an
   A Uniform Hazardous Waste Manifest, developed by the                Accidental Release Notification report whenever an acciden
E.P.A. under RCRA and under HMTA, must be used by                 60   tal release of a specified hazardous Substance occurs in which
persons who transport hazardous waste for off-site treatment,          (1) the substance crosses the facility boundaries or is released
storage or disposal, and a copy of each Manifest must be               in transport on public roads, and (2) the release amount
maintained as part of a facility's operating record. Owners or         exceeds specified thresholds. This report must address: (1)
operators of a TSDF who receive hazardous waste without a              actions taken to contain or respond to the release; (2) any
proper Manifest must submit an Unauthorized Waste Report          65   known oranticipated acute or chronic health risks associated
to the E.P.A. within 15 days after such an incident occurs.            with the release; and (3) advice regarding medical attention
Upon closure of a hazardous waste facility, records of haz             required for any exposed individuals.
   Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 20 of 33


                                                      US 8,484,111 B2
                                7                                                                    8
   Section 311 and 312 of Title III provide for facility haz           These partial solutions also do not provide a “closed loop'
ardous Substance inventory reporting. Facility hazardous Sub           approach to identifying changes using intelligent network
stance inventory reporting is required if substances for which         agents, recommending modifications to the business content,
an MSDS is required under OSHA are present in quantities in            and automatically effecting modifications in the system with
excess of specified thresholds. Facilities subject to hazardous     5 out the use of programmers and/or programming.
Substances inventory reporting requirements must: (1) pro                 One recurring problem with any database that frequently
duce a listing of specified hazardous Substances present at the        changes is maintenance of the database as current. Where a
facility or an MSDS for each specified hazardous substance:            database depends upon the current regulatory state, as where
and (2) an emergency and hazardous chemicals inventory
report form. Both reports (listing/MSDS and inventory               10 an  EH&S database is being maintained by a conventional
                                                                       approach, continual reprogramming of the database Software
report) must be Submitted to the following agencies: (1)               is required to reflect a constant stream of changes. This
L.E.P.C.; (2) S.E.R.C.; and (3) local Fire department.                 approach is not cost effective and, in effect, mortgages the
   Section 313 of Title III requires the E.P.A. to establish an          database maintainer's future.
inventory of toxic chemical emissions from certain facilities.            What is needed is an integrated change management sys
To do so, the E.P.A. requires owners and operators of facilities    15
that manufacture, import, process, or use specified toxic              tem for a selected area of commercial or industrial activity
chemicals to report annually their releases of those chemicals         that: (1) provides one or more databases having all relevant
to any environmental media. Releases to air, water, and land,          available information, including knowledge ofregulatory and
and releases to off-site locations such as publicly owned              non-regulatory information and changes, used in connection
treatment works or hazardous waste disposal sites, must be          20 with the activity; (2) facilitates sharing of this information
estimated and reported under Section 313. Both routine and             between databases; (3) generates and archives records of
accidental releases must be reported. Facilities must report           Software system versions used for data entry, reporting, pro
even if their releases comply with all environmental laws and          cessing, analysis and results presentation, and changes to
permits.                                                               these versions; (4) generates all documents and reports
   The Pollution Prevention Act (“PPA”), passed in 1990,            25 required for compliance under applicable regulations, laws
requires hazardous waste generators and other similar facili           and statutes; (5) provides screen images, and appropriate
ties that manufacture, import, process or otherwise use listed         changes to these images, that implement data entry, process
toxic chemicals to annually report releases of any of these            ing, analysis, reporting and results presentation; and (6)
chemicals to any environmental medium (atmosphere, water,              allows entry of the changes and modification of the affected
soil and biota). For each listed chemical that is reported, the     30 data entry forms, report forms, views, screen images, func
generator must provide: (1) the quantity of the chemical that          tions, processes and formulas, without requiring (re)pro
is released (before recycling, treatment or disposal) into a           gramming of the underlying software.
waste stream and the change, if any, from release in the
preceding year; (2) the quantity of the chemical, if any, that is                    SUMMARY OF THE INVENTION
recycled or treated at the facility or elsewhere, the percentage    35
change from the preceding year and the method(s) of recy                  These needs are met by the invention that, in one integrated
cling or treatment used; (3) the Source reduction practices            system, (1) provides one or more databases that contain infor
adopted by the generator and the quantitative method(s) used           mation on operations and requirements concerning an activ
to monitor these practices, with these practices being reported        ity or area of business; (2) monitors and evaluates the rel
in the categories of (a) equipment, technology, process or          40 evance of information on regulatory and non-regulatory
procedure modifications, (b) reformulation or redesign of the          changes that affect operations of the business and/or infor
products, (c) Substitution of input materials and (d) improve          mation management requirements; (3) converts the relevant
ment in management, training, inventory control, materials             changes into changes in work/task lists, data entry forms,
handling or other administrative practices; (4) quantities of          reports, data processing, analysis and presentation (by print
the chemical, if any, that are released in one-time events not      45 ing, electronic display, network distribution and/or physical
associated with production processes; (5) quantities of the            distribution) of data processing and analysis results to
chemical expected to be released into a waste stream or to be          selected recipients, without requiring the services of one or
recycled in each of the two immediately following years; and           more programmers to re-program and/or re-code the Software
(6) a ratio or other quantitative comparison of production of          items affected by the change; and (4) implements receipt of
the chemical between the current and preceding reporting            50 change information and dissemination of data processing and
years. Much of this information would be reported on a                 analysis results using the facilities of a network, Such as the
revised Form Runder SARA Title III for each listed chemical.             Internet.
   Various attempts have been made to manage regulatory
compliance, but no solution has been developed before that            BRIEF DESCRIPTION OF THE DRAWINGS
provides a comprehensive, integrated framework for (1) 55
absorbing business changes into the application and database      FIG. 1 schematically illustrates the relationship of four
without affecting the integrity of the system, (2) automati layers that are the primary components of the invention.
cally making application and database changes using intelli       FIG. 2 is a flowchart illustrating use of the invention to
gent agent routines, (3) managing technical and business respond to one or more relevant changes found by an intelli
content-related functionality using metadata tables rather 60 gent agent on a network.
than relying on traditional programming methods. Other            FIGS. 3, 4 and 5 display metadata tables that are important
workers have created regulations databases, document man in operation of the metadata layer.
agement systems and other partial Solutions for tracking          FIGS. 6 and 7 are flow charts comparing procedures for
changes in, and compliance with, regulations and similar creating a data entry form, using the invention (FIG. 6) and
requirements, but these partial Solutions have not addressed 65 using a conventional approach (FIG. 7).
the effects of change across an integrated database applica       FIGS. 8-19 are examples of screen images used in appli
tion or across an integrated framework of technical functions. cation of the invention to EH&S activities.
   Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 21 of 33


                                                     US 8,484,111 B2
                                                                                                     10
        DESCRIPTION OF BEST MODES OF THE                                The invention includes an integrated framework of techni
                   INVENTION                                         cal functions for tracking and managing regulatory compli
                                                                     ance, non-regulatory requirements and other change-inten
   The invention provides an integrated System for managing sive business activities. The invention provides a cost
data that is, or can be, constantly changing, because of 5 effective approach for absorbing database and application
changes in regulations, in the business environment, in tech changes that arise from changes in regulations, policies, pro
nology and in any other factor that materially affects opera cedures, processes, materials, and similar factors. The inte
tions and/or information management requirements of a par grated framework of the invention is divided into two main
ticular business. Without an integrated method for groupings, Change Configuration functions and End User
automatically handling Such changes, a developer or user of 1 0 functions. The Change Configuration functions Support cre
Software that tracks business operations must continually ation andand          change of End User functions through a variety of
rewrite part or all of the software in order to accurately and flexible
                                                                     agents,
                                                                                   intelligent manual routines, such as intelligent
                                                                              screens, fields, reports, documents and logic that can
fully reflect these changes, usually at great expense and effort be changed without         requiring programming skills. The End
and with little hope for relief.                                  15 User functions Support business-related activities, such as
   This invention monitors, responds to, and incorporates data entry, data analysis, document generation, document
changes in, federal, state and local laws, statutes, ordinances distribution and reporting, that are utilized by a typical busi
and regulations (referred to collectively herein as “regula             SS S.
tions”) and changes in technology in one or more regulated              The metadata architecture is unique in that it stores all of
areas of commercial activity, such as environmental health the information used to create the front-end business appli
and safety (EH&S), and food, drugs, cosmetics, medical cation and manage the back-end business database. Unlike
devices and treatments (“FDCMTD). Initially, making “hard-coded” systems, in which business functionality and
applicable laws and regulations available and searchable content is managed by explicit lines of code, the metadata
gives rise to data management requirements and to develop architecture of the invention is entirely data-driven.
ment of one or more Suitable databases. Implementation of a 25 Regulations and technical requirements are constantly
database carries with it questions concerning initial invest changing in the United States. Regulatory changes are
ment, maintenance and upgrade costs, integrity and security recorded and posted for reference in different media, includ
concerns. When one or more of the applicable regulations ing paper, microfiche and electronic media. The internet is
changes, this affects the data management requirements and one source of information on regulatory change that is both
the underlying database(s) and any existing software linkages 30 prompt and cost-effective. The following example illustrates
between related database structures. The invention provides a how a change, made to a regulation, is identified on the
relatively seamless system for creating robust solutions with Internet and incorporated and managed by the invention.
out the use of programmers and/or programming, (2) moni
toring and assimilating business change into business solu                                      A. Example
tions rapidly, without (re)programming, and (3) providing 35
business Solution customization and extensibility without               Assume that a federal regulation, governing disposal of
impacting the integrity or security of the system.                   hazardous waste in landfills, is amended so that the regulation
   The system operates at four layers, as illustrated in FIG. 1:     now requires analysis, reporting and record keeping of land
(1) a change management layer 11 that includes one or more fill samples. Part of the change language addresses what
change agents that “cruise the Web” and identify and bring to 40 landfill sample information must be collected, including
the users attention relevant regulatory and non-regulatory landfill type, landfill cell, parameter(s) sampled, identifica
changes found on the Web that may affect a user's business; tion of chain-of-custody, and laboratory results. The change is
(2) a Java data management layer 13, a user interface, built posted in the Federal Register and becomes promptly avail
using the Java language, that applies metadata attributes to able as a hard copy (paper) and electronically, on the Internet.
business and business-change related data (regulation-based 45 The invention begins tracking change using one or more
or non-regulation-based); (3) a metadata layer 15 that pro intelligent agents (“IA's'). An "intelligent agent' is a special
vides and/or defines data about every feature of the user ized program that resides on a network, or at a server as an
interface including, without limitation, tools, worklists, data applet, and can make decisions and perform tasks based on
entry forms, reports, documents, processes, formulas, pre-defined rules. Preferably, two or more IA’s used by a
images, tables, views, columns, and other structures and func 50 business will have sufficiently different assignments that at
tions; and (4) a business content layer 17 that is specific to the most modest overlap occurs between the IA's. An IA function
particular business operations of interest to the user.              is part of the Logic Menu, which is discussed Subsequently.
   Within the Java management layer, configuration tools take           A change made to landfill waste regulations is identified by
the place of a programmer and define various end user func an IA on the Internet, and the relevant change information is
tions in terms of metadata, and metadata definitions are used     55   routed to a selected metadata table in the invention. The
to implement the desired end user functions. Within the meta           change information includes one or more of five recommen
data layer, the relevant items (data entry forms, etc.) in the         dations: (1) create a new WorkList; (2) change one or more
business content layer are defined, regulatory and non-regu            data entry forms; (3) create one or more new reports; (4)
latory changes in these items are implemented, and access              create a new process; and (5) add one or more new document
thereto is provided. Within the business content layer, the       60   images. Configuration Users can choose to automatically
relevant items are stored (and changed, as appropriate) for the        configure the preceding recommendation based on a set of
specific business operations of concern to the end user. A             default conditions, or can manually implement the configu
business area or grouping in the business content layer is             ration using a configuration toolkit.
referenced and described by the metadata layer to enable                  A new WorkList is created manually in a Set Up WorkList
management by the data management layer. The systems              65   function, discussed Subsequently, to guide an End User
four layers, plus the Configuration tools and the End User             through the tasks involved in recording a sample, tracking the
tools, are illustrated in FIG. 1.                                      sample through a chain-of-custody, printing a management
   Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 22 of 33


                                                      US 8,484,111 B2
                              11                                                                     12
report of all samples Submitted for analysis, preparing and             computing model that does not require (re)programming to
processing a government report, and printing or otherwise               respond to changes in the received data. A system created
distributing the government report on a required government             using the invention is dependent upon, and driven by, the
form, or on the Internet, as a document image. No workflow              Supporting metadata. The metadata describes the various sys
or task management programming is involved in creating the              tem components, using a business-like terminology, and
new WorkList. An End User can select the new WorkList in                replaces the front-end or desktop portion of a user interface.
the WorkList function under the File menu and can begin                 Three main components of the interface portion of the inven
tracking the changing work and tasks.                                   tion are a Web server, a database server and a Java-enabled
   The WorkList function serves a central role, offering a              browser that uses TCP/IP or a similar protocol.
means for integrating the various data management functions        10     A primary requirement of the invention is to allow a rea
in what can be characterized as a virtual, task-driven menu.            sonably skilled end user to produce a set of relevant data
The invention provides an integrated user interface with all            through the interface, without requiring use of a program
the functions necessary for managing business data: data                ming or database manipulation language (DBML), such as
entry forms, reports, documents, processes, formulas, etc.              SQL.
The WorkList extends this user interface by allowing users to      15
                                                                          Each of the four layers is discussed in more detail in the
set up lists of functions in the order that such functions are          following sections.
typically used by an end user. FIG. 3 illustrates the important
structures and relationships that allow Such implementation.                             B. Business Content Layer
FIG. 3 illustrates how worklist items can include modules
(data entry forms, reports and documents), processes and                   The business content layer includes business knowledge,
Sub-worklists. A user can create its own task-driven menu and           logical designs, physical designs, physical structures, rela
adapt rapidly to change(s) and minimize or eliminate the cost           tionships, and data associated with a selected area of business
of (re)programming.                                                     activity. A business area can be a functional field within an
   A change to a data entry form is accomplished automati               organization, such as finance or human resources, or a par
cally, using default assumptions. A Configuration User can         25   ticular type of business, such as printing or a (specialty) food
automatically launch the configuration process from the                 business, for which business-related data must be accumu
Change Log, adding two new fields to the Waste Sample                   lated and managed. The business content layer is defined by
form, for Landfill Type' and Landfill Cell. No forms (re)               and referenced in the metadata layer so that the necessary
programming is required in adding the two new fields to the             objects, tables, columns, relationships, functions, procedures
Waste Sample form. An End User sees these changes to the           30   and data can be read and updated by the Java data manage
form(s) the next time one of the Waste Sample forms is                  ment layer. The business content layer may be characterized
opened in the Data Entry Form under the File Menu.                      as a business content database.
   A new Report is created automatically, using the View
Builder and the Report Builder functions to track all samples                                 C. Metadata Layer
sent for analysis, Sample status and sample turn-around time.      35
The Configuration User uses View Builder to join and create                The metadata architecture is created using Oracle or a
new views and sample reporting tables, such as Samples,                 similar database system. The metadata model has two main
Laboratory Samples and Sample Status. The Configuration                 components, a business content data dictionary and an appli
User uses Report Builder to sequence the fields in the report,          cation component. The data dictionary describes or defines
specify desired fonts, and create a title for the report. No       40   the data elements of the application system and the business
report (re)programming is required in creating the view or              content layer and how a data element is recorded and man
report. An End User can select and print the new report within          aged at the database management system (DBMS) level. The
the Report function.                                                    application component primarily records procedures for
   A new process is created manually, using the Advanced                manipulating business information using data entry forms,
Query Builder and Set Up Processing functions. The new             45   worklists, processes, documents, reports and business logic.
process may determine which samples contain contaminants                   The most important aspect of the server-based, program
with levels above a regulatory limit or threshold. The Con              ming-free model is the systems ability to create, change and
figuration User uses the Advanced Query Builder to create a             (re)configure the application system at one location and to
view that joins Sample Results and Regulatory List Results              promptly make the modified application system available
and contains logic for comparing one value to another. The         50   elsewhere within the enterprise as well. This approach also
Set Up Processing function defines the new view as a process            eliminates the need to write new code or to modify existing
that can be scheduled and that will return results each time the        code and eliminates the need for (re)compiling and creating
function is executed or launched. No SQL, PL/SQL or other               executable instructions and updating every affected user's
type of (re)programming is required to create the new view or           computer within the organization. This approach is imple
process. An End User can select, schedule and execute the          55   mented using intuitive, user-friendly, dialog-based screens
new process using the Process function in the Logic Menu.               and using Small code segments to define business logic.
   A document image is created manually in the Document                    FIGS. 4 and 5 illustrate some of the relationships between
Builder function to provide regulatory report data on the               several of the metadata tables that are part of the metadata
required government form. The Configuration User imports                layer. The GreenSuite Image table 31 stores application
the image from the Internet and maps the fields on the form to     60   images for use with menus that are part of the system. The
columns in a database. No (re)programming is required in                imagelink table 32 records the links between modules and
mapping the document(s) to the database. An End User can                images. The image source table 33 provides image files for
select the Document Image function from the File Menu and               use in the system. The View column table 34 holds the col
visually examine the results of the report process on the               umns defined for all views in the system. The View table 35
government form.                                                   65   holds the definition of a “View.
   The system uses a standard interface, a part of the inven              The View Business Area table 36 records information
tion, that is based on a multi-tier, server-based, Web-enabled          about business area Views in the system. The Business Area
   Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 23 of 33


                                                      US 8,484,111 B2
                              13                                                                       14
table 37 holds the definition of business areas and forms a                With reference to FIG. 3, the constraint column table 81
high level grouping of various business functions that can be            provides individual data elements for the business rules. The
implemented using the system. The business process business              constraint table 82 provides the business rules defined at the
area table 38 records information about business area pro                database level for every table in the application system,
cesses in the system. The business area worklist table 39                together with the meaning of each rule. The column table 72
records worklists for the business area. The View parameter              is characterized in the preceding. The column allowable value
table 40 holds the parameters that define all views in the               table 83 provides the business rules at a data element level.
system.                                                                  The autofill table 84 records the automatic data transfer setup.
  The View group table 41 records information about group                The arc column table 85 provides data elements that are part
Views in the system. The group table 42 holds the various user      10   ofevery usually exclusive relationship in the system. The arc
groups defined in the system. The group menu table 43 stores             table 86 records the mutually exclusive relationships in the
the menu items that are accessible by user groups. The menu              system. The lookup table 87 provides the lookup definitions
table 44 holds the menu items and their hierarchical structures          for every child table in the system. The tablename table 69 is
in the system. The user table 45 holds the user names defined            characterized in the preceding. The object table 88 holds the
in the system.
                                                                    15   names of the database objects defined in the system. The
                                                                         about table 89 stores versions of, and copyright information
   The group module table 46 stores the modules that are                 concerning, the system. The datatype table 90 provides the
accessible by user groups in the system. The business area               datatype definitions throughout the system. The dependency
module table 47 records module names for every business                  tree table 91 provides the application and database hierarchy
area. The language table 48 provides different language defi             (ies). The color table 92 provides the color definitions for use
nitions for use in the system. The menu title table 49 provides          in various tools.
the menu titles for the system. The business process table 50
provides the definitions and business logic of the processes                           D. Java Data Management Layer
defined within the system, to Support reporting activities.
   The report group table 51 provides details for the report        25     The Java format is chosen as the basis for the data man
group. The report matrix table 52 provides the definitions of            agement layer because Java is an object-oriented language
matrix reports. The module item table 53 provides the defi               that is powerful, flexible, easily learned, multi-threaded, por
nitions and business logic of individual data elements for               table, and distributable over a network through use of a
every data entry form, report and document defined in the                browser.
system. The module table 54 provides the definition and             30      When an object-oriented language (OOL) is employed,
business logic for all data entry forms, reports and documents           once a particular kind of activity has been programmed for an
created within the system. The report parameter table 55                 object, that behavior can be shared with other like objects,
records the parameters specified for reports in the system.              rather than being reprogrammed each time a new like object
   The report trigger table 56 records the triggers specified for        is introduced. A future program or activity can “inherit” code
reports in the system. The worklist item table 57 provides          35   from a program that presently exists so that code becomes
definitions of, and links to, modules launched from the                  reusable. One result of this is reduced (re)programming time
worklist. The worklist table 58 provides the definitions and             and code debugging time.
logic for worklists that facilitate work flow for a business                Java is powerful, in part because of the class libraries
activity. The calculation profile table 59 provides the defini           provided in the language. For example, a programmer who
tions and logic to perform calculations related to data entry       40   wishes to place a special button on a screen can use qualities
forms, for decision making and data input. The calculation               of a button provided with the Java Abstract Window Toolkit,
profile value table 60 records the calculation profile variable          then add behavior to perform specific tasks. Java is also more
values.                                                                  easily learned than its closest predecessor, C++. Although
   The module formula table 61 provides the formulas used                much of the syntax of Java and C++ is the same, a Java
by the modules in the system. The module formula argument           45   programmer doesn't have to deal with pointers and memory
table 62 provides the formula arguments used in the module.              allocation, two onerous features that are part of programming
The module trigger 63 provides the generic triggers specified            with C++.
for modules in the system. The output item table 64 provides               Java, because it is multi-threaded, can handle two or more
details for the document module items. The output data                   tasks simultaneously. For example, building part of a screen,
source table 65 provides details for the document module            50   displaying the part of the screen, and pursuing the remainder
items data source.                                                       of the screen-building activity in a background thread gives
   The related module table 66 provides the links between                an end user the impression that the screen is quickly ready for
modules in the system. The formula table 67 provides the                  SC.
definitions of formulas used in the system. The formula argu                A Java program, once written, can be run on any platform
ment table 68 records the arguments for all formulas used in        55   having a Java interpreter so that Java is portable. Because
the system. The table 69 maintains all the application table             compilation of a Java program generates “bytecode', not
definition details. The output data item table 70 provides               machine-specific runtime code, recompilation is not neces
details for the document module items.                                   sary when moving from one platform to another. The major
   The calculation profile variable table 71 records the calcu           browsers, Netscape Navigator and Internet Explorer, include
lation profile variables. The column table 72 records the data      60   a Java interpreter so that a user of those browsers can run Java
elements of every table recorded in the table 69. The output             code.
group property table 73 maintains the details of the applica                Traditional client-server applications require upgrades to a
tion table columns. The module event trigger table 74 pro                client machine whenever code changes are implemented, a
vides the event triggers specified for modules in the system.            daunting taskin a large network. Where Java applets are used,
The module event trigger step table 75 provides the event           65   code is downloaded at runtime, insuring that the client has the
trigger steps specified for modules in the system. The output            most recent version of the code. This allows easy deployment
template table 76 provides the document template details.                of Java code over the Internet, or over an intranet of an
   Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 24 of 33


                                                       US 8,484,111 B2
                             15                                                                        16
organization. The Java security model prevents unauthorized               monitoring a business area. Through event management, a
tampering with the client machine using non-authenticated                 business can be alerted, by e-mail, facsimile or screen mes
code. By using Java, the invention disclosed here also                    sage, to trends that are especially relevant to that business
becomes platform-independent, portable, secure and easy to                aca.
deploy over a suitable network, such as the Internet. A more                 The Java data management layer and the metadata layer
extensive discussion of Java is available at http/hwww.java               together serve as a standard interface system that is positioned
Soft.com.                                                                 “on top of one or more databases, allowing addition, deletion
   The Java data management layer of the system provides a                and modification of data entry forms, tables, views, images,
graphical user interface for both the metadata layer and the              reports, queries, information processing and logic, monitor
business content layer, which allows a web browser user to           10
                                                                          ing or work flow and distribution and routing, menu presen
communicate with the metadata and business content layers                 tations and provision of regulatory or non-regulatory alerts.
on a server from anywhere in the world.                                   Substantially all of the data entry and modification, report
   No part of the Java data management layer is programmed                monitoring and preparation, and other monitoring processes
for specific business content. Each procedure used by an end
user is, or can be, tailored for specific business content and for   15   are transparent so that the user need not be a computer pro
specific user roles. The end user's system may be (re)config              grammer to deal with changes that occur from time to time.
ured without programming and may be maintained without                                    E. Change Management Layer
programming.
   The user interface is generated by the interpretation of the
metadata layer delivered to the Java data management layer.                 The change layer primarily involves an intranet or the
The relationship between the business content layer and the               Internet and uses one or more intelligent agents (IAS) that
Java data management layer may be characterized as a “data                continually search on the Web for relevant changes in a
mapping.” with no hard-wired coding as is typical in a con                selected business area. The changes may be regulatory and/or
ventional program. "Data mapping.” as used here, refers to a              non-regulatory, and each IA is defined by rules and con
mechanism that provides a correspondence between an item             25   straints that focus on the selected business area. When an IA
in a graphical user interface (GUI) and an item to be changed             discovers a relevant change, the IA obtains all available infor
in the business content layer.                                            mation concerning this change and delivers this information
   The Java data management layer the end user sees is                    to the Java data management layer. A user may configure the
defined only by the metadata and is generated as needed by a              system to apply pre-defined rules to the change in order to
single program that interprets what a form will look like.           30   determine whether the change information delivered by the
Flexibility is maintained by having no hard-wired connection              IA will be accepted and acted upon by the Java data manage
between code and the business content layer.                              ment layer. Alternatively, the user may decide manually (or
   In a similar manner, reports and other output documents                manually override the pre-defined rules) whether the deliv
exist only in the metadata created through the Java data man              ered change information will be accepted and acted upon, or
agement layer. These output documents are produced by                35   ignored.
interpreting the metadata and by extracting data from the                    Assume that a data entry form is to be created based on the
particular business content chosen. Events may be set up                  Department Table of the invention. FIG. 6 is a flow chart
based on one or more changes in the business content data, but            showing the steps used to accomplish this. In step 101, the
processing of an event depends on metadata that defines the               Form Builder function is launched from the Tools Menu. In
event. Processing steps can be created to Summarize and              40   step 103, the form is given a name, and the Department Table
“filter data, depending upon the metadata defining the Sum                is selected as the base table. In step 105, one or more fields are
marization and filtering techniques. Data can be imported                 chosen for incorporation in the data entry form, and the form
from, and exported to, other systems based on metadata defi               is uploaded to the network. A maximum of three steps is
nitions of data structures.                                               required to create a data entry form using the invention. The
   With reference to inputs, outputs, processing and events,         45   data entry form and its definition may be assumed to be
the metadata defines how the system should respond. The                   bug-free, because the underlying Form Builder has been thor
metadata can also be changed by an advanced user. Normal                  oughly tested and confirmed to generate the correct metadata
programming steps are decomposed into pieces that can be                  definition of the desired form.
combined by a non-programmer into a coherent set of proce                    This approach should be compared with the flow chart in
dures that define a unique system.                                   50   FIG. 7, showing the procedure for creating the same data
   Using the Java data management layer, an end user can                  entry form in a conventional language-based development
enter data into the business content layer using forms tailored           environment. In step 111, the language-based environment
to the user's specific task(s). The end user sees specific                development tool is invoked. In step 113, the program code is
menus, forms and reports that pertain to the user's work.                 written and debugged. The program is compiled, in step 115,
Alerts, based on selected trigger conditions, are received by        55   and an executable is generated, in step 117. In step 119, the
e-mail or screen messaging, reminding the user of tasks to be             executable is placed in the appropriate directory on all user
performed, relevant training and relevant events that have                desktops in the organization. Additional steps are required to
occurred. An end user cannot affect the business content                  create a new data entry form, using a conventional approach,
layer, except in assigned areas, so that data are secure while            and steps 113 and 115 should be represented as a loop,
being accumulated. A user located in a remote site, connected        60   because it is unlikely that the new program code will compile
by telephone or though the Internet, can provide input infor              and run the first time.
mation for a company's system using the Java data manage                     The invention is preferably implemented in software and,
ment layer.                                                               as noted in the preceding, has been reduced to practice using
   A manager who uses the system can see high-level, cumu                 a Java programming language and using a relational database
lative data concerning a relevant area in the business content       65   system such as Oracle to create links between the different
layer and can move to the level of detail needed for the task at          components of the Software package. In one embodiment, the
hand, including charts and graphs accumulated over time for               system is expressed as seven interacting menus (File, Logic,
   Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 25 of 33


                                                 US 8,484,111 B2
                            17                                                                   18
Distribution, Data, Tools, Administration and Help), each            M. Set Up WorkList
with Supporting functions, in the following format and with          N. Maintain Parameters
the following functions                                              VI. Administration Menu
  I. File Menu                                                       A. Set Up Distribution
  A. WorkList                                                        B. Maintain Distribution Groups
     1. WorkMap                                                      C. Maintain Menu
    2. WorkCalendar                                                  D. Maintain Server Process
    3. WorkChat                                                      E. Security
    4. WorkList Help                                          10
                                                                     F. Change Password
  B. Data Entry Forms                                                G. Maintain Functional Versions
     1. Image/URL                                                    VII. Help Menu
    2. Video/Audio                                                   A. Help System
    3. Form Report                                                   B. Help Desk
    4. Copy Record                                            15     C. About Change Agent System
    5. Archive Record                                              Content and purpose of these functions are discussed in the
    6. Find Data                                                   following.
    7. Calculate Record                                              I. File Menu
     8. Form Help                                                    A. User WorkList is a task-driven function that a user
     9. Grid Data Entry                                            creates to support the user's own internal business processes.
     10. Related Forms                                             WorkList is integrated with other functions in the framework
  C. Report                                                        and can be used to launch entry forms, reports, processes,
    1. Process                                                     tools, URLs, Web pages and external programs. The inte
    2. Edit                                                        grated function of WorkList include the following.
    3. Preview                                                25      1. WorkMap is an integrated business process management
    4. Report Print                                                      and routing function that implements user tracking of
    5. Report Send                                                       the status of a task, receipt of new tasks, and routing of
  D. Program                                                            tasks to other users. WorkList can be viewed as a work
  E. Favorites                                                          flow activity by enabling the WorkMap option. Work
  F. Find                                                     30        Map data can be viewed on-line, printed, or transmitted
  II. Logic Menu                                                        using e-mail and facsimile.
  A. Calculator                                                      2. WorkCalendar provides an integrated calendar view, by
  B. Process                                                            day, week, month, calendar quarter, calendar half or
     1. Run Process                                                     year, of all tasks in a work flow activity, of a work flow
    2. Schedule Process                                       35        activity in a graphical format. Calendar information can
  C. Intelligent Agent                                                  be viewed on-line, printed or transmitted by e-mail and
  D. Graph/Chart                                                        facsimile.
  III. Distribution Menu                                             3. WorkChat is an integrated on-line chat function, allow
  A. Alert Messaging                                                    ing a user to select a chat channel and to work privately
     1. Alert History                                         40        or with a selected group to solve task-related problems.
     2. Conditional Alerts                                           4. WorkList Help is an integrated function providing
  B. Send To                                                            amplifying information concerning an activity or
  C. EDI                                                                requirement.
  IV. Data Menu                                                      B. Data Entry Form implements manual data entry into the
  A. Import                                                   45   system, as well as querying, calculating with and analyzing
  B. Export                                                        entered data. Data Entry Form provides function for navigat
  C. Archive                                                       ing to attached images, to Web page URLs and to Subsidiary
  D. Copy                                                          forms. The integrated function of Data Entry Form include
  WebLinks                                                         the following.
  V. Tools Menu                                               50      1. Image/URL implements attachment of document
  A. New Form Builder                                                   images and Web page URLs (“Images') to business
  B. Edit Form                                                          records. A user can open an Image, view the Image
     1. Form Properties                                                 on-line, print the Image and transmit the Image by
    2. Link To                                                          e-mail and facsimile.
    3. Item Properties                                        55     2. Video/Audio implements attachment of video and audio
    4. Display Items                                                    clips to business records. A user can launch a video or
    5. Formula Items                                                    audio image, print video images, and send video and
  C. Edit Form Items                                                    audio clips by e-mail and facsimile.
  D. Event Builder                                                   3. Form Report implements creation of one or more reports
  E. Report Builder                                           60        from a base table(s) used by the form. A user can pre
  F. Document Builder                                                   view, print and send a reports by e-mail and facsimile.
  G. Delete Module                                                   4. Copy Record implements copying data from one record
  H. Formula Builder                                                    to another. A user can create multiple copies and can
  I. View Builder                                                       copy a record from a child record by selecting the rel
  J. Advanced Query Builder                                   65        evant table(s) and column(s) to be copied.
  K. Intelligent Agent Builder                                       5. Archive Record implements archiving, de-archiving,
  L. Set Up Processing                                                  purging and viewing of one or more records.
    Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 26 of 33


                                                         US 8,484,111 B2
                              19                                                                          20
  6. Find Data implements finding of one or more records                    “intelligent agent' is a specialized program that makes deci
     based on parent-child relationships. A user can search                 sions and performs tasks based on pre-defined rules and
     for and view a record by entering an “or like' condition               objectives. An IA can be used to identify changes in laws,
     for any column in any parent or child table.                           statutes, ordinances, regulations and related issues, changes
  7. Calculate Record attaches pre-defined mathematical for            5    in technical requirements, to provide feedback, and to per
     mula (s) to a form and calculation of results using the                form Change Configuration tasks.
     formula (s). A user can map formula arguments (vari                       D. Graph/Chart implements opening of a graph or chart,
     ables, parameters) to tables and columns in a database,                based on a pre-defined data set, to provide line, bar, pie,
     read in transaction data imported from external systems,               stacked area charts and other charting formats. A user can
     set up data profiles to reduce data entry, and enable             10
                                                                            manually manipulate depth, rotation and elevation of graph
        creation of new records based on calculated results.
        Results can be graphed, printed or transmitted by e-mail            and chart results, can print the results and can transmit the
        and facsimile.                                                      results by e-mail and facsimile.
   8.                                                                         III. Distribution Menu
      Form Help provides form and field level help on-line.
   9. Grid Data Entry implements querying and editing of               15      A. Alert Messaging implements transmission of alert mes
      records in a grid or spreadsheet-style interface. A user              sages by Screen, pager, e-mail and facsimile. A user selects an
      can transmit grid data by e-mail and facsimile.                       alert mode, specifies an expiration date and time, selects one
   10. Related Forms implements launching of a sub-form or                  or more recipients, selects manual/send for the alert, views an
        related form from a master form.                                    alert history and/or sets up one or more alert conditions that
   C. Report implements viewing, printing and transmitting                  will automatically trigger the sending of an alert. Alert Mes
data based on pre-defined business requirements. Data are                   saging includes the following function.
provided to a user in the most useful format for that user. A                  1. Alert History implements viewing of one or more alerts
data report can be in tabular format, with column(s) displayed                    that have been transmitted, according to content, recipi
horizontally, in columnar format, with data displayed verti                       ent(s), sender, date and time of transmission, message
cally, or in document format, with data inserted on top of, or         25        and other relevant criteria.
associated with, regulatory form images. Indeed, this asso                    2. Conditional Alert implements setup of automatically
ciation is a key feature of the invention. A report function                     triggered (as distinguished from manually triggered)
includes the following features.                                                 alert conditions, according to alert mode, description of
   a. Process implements processing the results of the report.                   triggering event, message, recipient(s) and conditional
      This feature is used for more complicated reports, where         30        logic.
      logic or multiple data sources (Tables, Views, etc.) may                B. Send To implements transmission of documents and
      be involved. A user can define one or more parameters,                associated images through e-mail and facsimile. A user can
      such as location, date or period, to filter the results of the        select a document to be sent, mode of transmission,
        process.                                                            recipient(s), and the return pager number for confirmation. A
  b. Edit implements user editing of a report, either directly         35   user can lookup distributions of historic documents by speci
     orthrough selection and use of data entry forms Support                fying document name, recipient(s), sender, date and time of
     ing the report.                                                        transmission, message and other relevant criteria.
  c. Preview implements previewing report results in tabular,                  C. EDI implements transmission of data by electronic data
        columnar and document formats. A user can also scroll               exchange (EDI). A user can specify transaction data being
     through multiple pages and rows. A graph, attached to a           40   sent, recipient(s), other information describing the transac
     report, can also be previewed.                                         tion, and can then transmit the data.
  d. Report Print implements printing the results, and any                    IV. Data Menu
     associated graphs and other attachments, of a report.                     A. Import implements importation of data from external
  e. Report Send implements transmission of a report,                       files. A user can select files for import, select tables as import
     including graphs and other attachments, by e-mail and             45   destination(s), define delimiters and text qualifiers, separate
        facsimile.                                                          fixed width columns, map external file fields to database
   II. Logic Menu                                                           columns, define lookup conditions, parse conditions, check
   A. Calculator implements calculation of results using pre                for errors and import data.
defined formulas. A user can enter values for formula argu                     B. Export implements export of data to external files. A
ments, calculate results, view the results on-line, print the          50   user selects the file(s) to be exported, the table(s) to be
results and transmit the results by e-mail and facsimile.                   exported, the delimiter and text qualifier, sets up file and
   B. Process is a menu for the following process features.                 column properties, checks for errors and exports the file.
   1. Run Process implements processing of results for a                       C. Archive implements archiving, de-archiving and purg
      report and analysis tasks, such as statistical analysis of            ing of data. A user can enable or disable an archive, recover
      data. This function is used for more complicated reports,        55   archived data, purge data, recover archived data and create
      where logic or multiple data sources (tables, views, etc.)            Snapshots of archived data.
      may be involved. A user can define one or more param                     D. Copy implements copying of one or more records
      eters, such as location, date or period, to filter the results        within a table. A user can create single of multiple copies and
      of the process, can export result data, and can open                  copy data from child records by selecting relevant tables and
      reports that are based on the result data.                       60   columns to be copied.
   2. Schedule Process implements launching of one or more                     E. WebLinks opens and attaches Web page links to a master
      intelligent agents and background processes. This func                Web page. A user can select, attach, order, remove and launch
      tion implements scheduling of processes (e.g., report                 a Web page from the master Web page.
      ing) in advance, in order to limit disruptions that can                 V. Tools Menu
      occur in normal system operations.                               65     A. New Form Builder implements creation of new data
   C. Intelligent Agent launches one or more intelligent                    entry forms, using a change configuration function. A user
agents (IAS) to pursue internal and external Web activities. An             can assign one or more new forms to a business area and
   Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 27 of 33


                                                      US 8,484,111 B2
                           21                                                                           22
group, specify the form name, select base tables, select col                D. Maintain Server Processes implements connecting to
umns, create and display formula columns, format columns                 and initiating server-side processes, such as e-mail, facsimile,
and save the new form.                                                   pager and GIS processes.
   B. EditForm implements editing or otherwise changing an                  E. Security implements setting up user groups, system
existing form, using a change configuration function. A user        5    privileges, database privileges and other relevant security
can select a form, make changes to a form, save the changes,             activities.
The Edit Form module includes the following functions.                     F. Change Password implements changing of user pass
   1. Form properties change of form level (as distinguished             words.
      from field level) properties. A user can change a form                G. Maintain Functional Versions compares and manages
      layout, change the query filter condition and specify         10   data associated with functional versions, including changes to
      restrictions on global queries.                                    data entry forms, views, reports, processes and worklists.
   2. Link To links related forms to a specified form so that the           VII. Help Menu
                                                                            A. Help System provides context-sensitive technical and
      related forms can be launched from Data Entry Form.                functional help.
      Here, child forms are linked to a parent form.                15      B. Help Desk manages internal and user-related issues.
   3. Item Properties allows a user to change field level (as               C. About Change Agent System describes the regulatory
      distinguished from form level) properties. A user can              change system, including system version information.
      change the field label, display width, sequence, list of              The system provides a “business application browser that
      values, lookup form (a form that is edited for a foreign           combines Web browser technology with a selected set of
      key column) and other relevant properties.                         business application items that are common to the tasks to be
   4. Display Items implements addition of display-only                  performed to implement information management for a given
      fields to a form. A display field can be based on columns          business area or requirement, including common functions
      from other tables, including tables that are twice                 Such as work/task management, data entry, reporting, data
     removed from the forms base table.                                  processing and analysis, data presentation (printing, elec
   5. Formula Item adds formulas to existing tables and dis         25   tronic display, distribution, etc.), and report and document
      play-only fields.                                                  preparation.
   C. Edit Form Item implements editing of form fields. A                   The invention thus combines the connectivity of a Web
spreadsheet format allows a user to easily re-sequence and               browser with the data management tools for a selected busi
edit data for single or multiple fields.                                 ness activity. Because the system is, or may be arranged to be,
   D. Event Builder implements attachment of form level and         30   accessed and used through an Internet connection, the system
database triggers to data entry forms                                    is not limited to stand-alone or local applications. A business
   E. Report Builder is a change configuration function for              with activity sites throughout the world can be connected as
building reports based on tables and views (joins of multiple            easily as a group of contiguous sites. The system allows a
                                                                         business to use the normal business skills of their employees
tables).                                                            35   and does not require that every employee become a program
   F. Document Builder is a change configuration function for            mer in order to continue to respond to regulatory and/or
mapping documents, such as regulatory forms, onto to data                technological and/or social changes affecting business opera
base columns for reports.                                                tions and/or information management requirements.
   G. Delete Module is a change configuration function for                  As examples of applications which are enabled by the
deleting data entry forms, reports, processes and worklists.        40   invention, an EH&S system and an FDCMTD system are
   H. Formula Builder is a change configuration function for             developed and discussed Subsequently.
creating formulas, including complex, nested equations.                     In the EH&S area, for example, the business content layer
   I. View Builder is a change configuration function for cre            in one embodiment may include seven sections that commu
ating views for use in reports.                                          nicate with each other through a mechanism that integrates
   J. Advanced Query Builder is a change configuration func         45   these sections:
tion for creating more Sophisticated queries and views.                    (1) product stewardship, including product information,
   K. Intelligent Agent Builder is a change configuration                     ecological and toxicological studies, allegations/inquir
function for specifying or modifying rules and objectives to                  ies tracking, MSDS management and materials and
be used by an Intelligent Agent to be launched.                               waste labeling;
   L. Set Up Processing is a change configuration function for      50     (2) incident tracking and prevention, including emergency
creating computational processes using one or more views.                     management, incident tracking and process safety;
   M. Set Up Work List is a change configuration function for              (3) personnel health and safety, including personnel demo
setting up task-driven menus based on data entry forms,                       graphics, personnel training, safety, injuries and ill
reports, processes, Sub-worklists, tools, Web pages and exter                 nesses, industrial hygiene and occupational medicine;
nal programs.                                                       55     (4) hazardous materials and waste, including hazardous
   N. Maintain Parameters is a change configuration function                  materials, waste tracking, pollution prevention and site
for creating and maintaining parameters for use in filtering                  remediation;
reports.                                                                   (5) environmental releases, including air emissions, water
  VI. Administration Menu                                                     discharges, Soil and groundwater discharges and toxic
   A. Set Up Distribution implements setting up users, print        60        chemical releases;
ers, facsimile machines, pagers and other distribution instru              (6) regulatory requirements, including audits, regulatory
mentS.                                                                        lists, regulatory issues, requirements and litigation;
   B. Maintain Distribution Groups creates distribution                    (7) facilities management, including physical and organi
groups and assigns users to these groups.                                     Zational structures, company information, equipment
   C. Maintain Menu maintains the system menu, including            65        tracking and process and operations information; and
the menu picks, language, color schemes and other relevant                 (8) tools that allow one to implement the EH&S function
properties.                                                                   ality.
   Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 28 of 33


                                                     US 8,484,111 B2
                             23                                                                        24
   In an area such as food, drugs, cosmetics, and medical              regulatory change in a business activity. The system uses the
treatments and devices (“FDCMTD), a business content                   four interacting Software layers (change, Java data manage
layer may include activities or objects in one or more of the          ment, metadata and business content), discussed in the pre
following seven areas and implement communication                      ceding, and may include an array of pre-defined document
between the areas:                                                     forms, report forms, data entry forms, formulas and calcula
  (1) foods, food additives, prohibited food additives, animal         tions that are most likely to be needed in that business activity.
     feeds, labeling, packaging, testing on animals and                These pre-defined forms and analytical procedures are
    humans, unavoidable contaminants, nutritional guide                changed or Supplemented to meet the relevant regulatory and
     lines, dietary Supplements, irradiated foods;                     non-regulatory changes that are identified by one or more
  (2) drugs and pharmaceuticals, advertising, labeling, pack      10   Intelligent Agents that reside on a network, Such as the Inter
     aging, prescription forms and orders, drug names, inter           net, and that are identified and entered manually by individual
     pretative statements and warnings, bioavailability and            users. System functionality can be extended by importing
    bioeduivalence, controlled Substances, controlled Sub              related analytical techniques, such as geographic information
     stance schedules, narcotic treatment drugs, medicated             systems capability, and by use of internet links to expand the
     foods and feeds, over-the-counter drugs, applications        15   flexibility of the system.
     for FDA approval of new and modified drugs:                          An EH&S system that implements the invention in one
  (3) animal drugs and feeds, labeling, packaging, unavoid             embodiment includes eight sections, illustrated in an example
     able contaminants, oral, implantable, injectable, oph             shown in FIGS. 8-19. Each E&S section has several func
    thalmic, topical and intramammary dosages, tolerances,             tional modules that are responsible for different activities
     feed additives, feed irradiation, prohibited substances:          associated with tracking and creating reports on related
  (4) cosmetics, labeling Voluntary registration and filing of         activities and for providing links between the different mod
     ingredients, warning statements;                                  ules in the same section and/or in another section. The sec
  (5) biologics, registration and product listing, use of blood        tions and the input data and output data for these sections are
     and blood components, diagnostic Substances;                      as follows.
  (6) radiological treatments and devices, records and            25     I. Product Stewardship
     reports, notification of defects, repurchase, repair and            Input data:
     replacement of electronic products, import controls, per               material/chemical information
     formance standards for electronic products, ionizing                   product information
     radiation emitting products, microwave and radiofre                    MSDS management
     quency emitting products, light emitting products and        30        product labeling
     Sonic/infrasonic/ultrasonic radiation emitting products;               ecology/toxicology studies
     and                                                                   pesticide information
  (7) medical devices, clinical chemistry and toxicology                   computer usage tracking
     devices, labeling, device corrections and removals,                   allegations/inquiries tracking
     recalls, premarketing approval, tracking and classifica      35     Output data:
    tion of devices, exemptions, cigarettes and Smokeless                   material technical sheets
     tobacco, banned devices.                                               vendorf outbound ANSI MSDS information
   These areas are complemented by tools that allow one to                  products, products-in-process and waste labels
implement the FDCMTD functionality.                                         risk assessment studies
   In connection with FDCMTD activities, the primary con          40        FIFRA labels and reports
siderations may include: (1) which FDCMTD items are now                     TSCA labels and reports
part of inventory, and which FDCMTD items need to be                        customer usage Surveys
replenished; (2) by what other names, if any, is an FDCMTD                  allegation/inquiry reports
item known in the trade; (3) what restrictions on labeling               II. Incident Tracking and Prevention
and/or packaging of an FDCMTD item are imposed; (4) what          45     Input data:
restrictions, if any, are imposed on animal testing of each                 emergency management
FDCMTD item; (5) are test results for an FDCMTD item                        incident tracking
presently being evaluated by a federal or state agency (e.g.,               material/waste spills
the FDA or the NRC); (6) does dispensing of a particular                    near-miss tracking
FDCMTD item require licensing or certification of the dis         50        hazards analysis and modeling
tributor by a federal or state agency; (7) what are the expira              workplace safety
tion dates, if any, for each FDCMTD item in inventory; (8)                  process safety management (PSM)
what are the restrictions, if any, on use, dermatological appli          Output data:
cation or ingestion of each FDCMTD item in inventory; (9)                   emergency plans
which FDCMTD items, if any, are considered experimental           55        emergency resources and mutual aid
and may not be distributed to any recipients without restric                incident notifications and agency reports
tion; (10) which FDCMTD items require presentation of a                     safety inspection reports
properly executed restriction form before the item can be                   safety audit reports
dispensed; and (11) which FDCMTD items are subject to                       management of change reports
control by a federal or state government. These and related       60        PSM and project review reports
questions are incorporated in data entry forms, analysis result          III. Personnel Health and Safety
forms, report and other document forms, and distribution                 Input data:
forms for a business area that includes part or all of the                  personnel information
activities that involve one or more FDCMTD items.                           personnel demographics
   A similar integrated set of sections can be developed in any   65        training plans
of the other regulated areas to which one or more of the Codes              injury and illness tracking
of Federal Regulations applies, or selected areas of non                    workers compensation and disability events
 Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 29 of 33


                                                US 8,484,111 B2
                            25                                                                26
  industrial hygiene (IH)                                            company and site issue reports
  occupational medicine                                              corrective action plan reports
  epidemiological trend analysis                                     legislative action reports
Output data:                                                         regulation profiles
  personnel profiles and histories                                   regulatory list tracking
  personnel locations and personnel protection equipment          VII. Facilities Management
     (PPE) use                                                    Input data:
  training reports                                                   site physical information
  OSHA and internal injury/illness reports                           site organization information
  workers compensation and disability reports              10        customer and Vendor information
  IH monitoring, plans and reports                                  process information
  medical Screening reports                                         equipment/training information
  epidemiological Studies                                           project and task management
IV. Hazardous Materials and Waste                                   sample tracking
Input data:                                                15       EH&S cost tracking
  materials management                                              enterprise reference data
  shelf life tracking                                             Output data:
  waste stream information                                          site profile reports
  waste manifesting                                                 customer and Vendor reports
  waste accumulation and storage                                    process history and operations reports
  on-site waste treatment and disposal                              equipment/training reports
  hazmat and waste labeling                                         project and task reports
  pollution prevention                                              sampling and COC reports
  site remediation                                                  EH&S cost reports
Output data:                                               25       enterprise data lists
  SARA state/local inventory reports                              VIII. Tools:
  shelf life reports                                              data entry form creation
  vendor and internal waste profiles                              data import/export
  manifests, LDR and exception reports                            custom fields
  EPA hazardous waste reports                              30     custom processing
  waste facility permit applications                              report creation
  NFPA/HMIS waste labels                                          output from report creation
  waste minimization reports                                      document creation
V. Environmental Releases                                          query/data view creation
Input data:                                                35      print. facsimile, e-mail paging
  air emissions                                                    alert rules and messaging
  water discharges                                                 imaging
  leak detection and repair                                        geographic information systems
  emission reduction credits                                       task management and work flow
  Soil discharge and stormwater monitoring                 40      on-line help
  groundwater and water quality                                    archiving
  toxic chemical releases                                          security
  permit management                                                The Product Stewardship section includes databases that
  permit conditions and exceedence monitoring                   provide relevant information on chemical and physical prop
Output data:                                               45   erties of materials used at a facility, product handling infor
  air emission inventory and fee reports                        mation, ordinary and special hazards associated with a mate
  LDAR reports                                                  rial consumed, processed and/or produced at the facility, and
  emission reduction reports                                    environmental health and safety (EH&S) assessments. This
  discharge monitoring reports                                  section can create a Materials Safety Data Sheet (MSDS) in a
  groundwater sampling reports                             50   plurality of languages, using pre-set phrases linked to the
  toxic release inventory reports                               EH&S assessments, and the MSDS can be distributed to
  permit applications and compliance reports                    selected recipients using the system’s MSDS distribution
  exceedence reports                                            system (facsimile, e-mail, hard copy, etc.). This section per
VI. Regulatory Requirements                                     mits a user to perform life cycle analyses on selected materi
Input data:                                                55   als. MSDS image files can be created and stored within the
  environmental audits                                          system and/or can be converted to an ANSI standard 16-sec
  inspections                                                   tion format for HAZCOM viewing. A user can also create
  requirements management                                       HAZCOM warning labels that comply with NFPA and HMIS
  regulatory issue tracking                                     requirements. This section also tracks material imports and
  compliance and corrective action plans                   60   exports, as well as pre-manufacture notifications, ecology
  legislation tracking                                          toxicity studies, allegations received concerning discharges,
  regulations                                                   and inquiries concerning manufactured chemicals. This sec
  regulatory list management                                    tion also provides for pesticide reporting under FIFRA.
Output data:                                                       The Incident Tracking and Prevention section captures and
  audit reports                                            65   accumulates information on all environmental releases and
  inspection reports                                            discharges and all injuries and illnesses at the facility. This
  requirements reports                                          section includes a listing of incident command structures,
   Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 30 of 33


                                                      US 8,484,111 B2
                               27                                                                     28
listings of qualified emergency response personnel, respon              effluent discharges, Stormwater, water quality and waste
sibilities for emergency responders and emergency proce                 facility permits. Permit dates and imposed conditions can be
dures, including checklists. This section identifies hazards            monitored using automatic screen alerts or e-mail messages.
associated with, and emergency response information for,                Tracking of calibration events, Samples, analysis requests and
materials that may be released. A Geographic Information                laboratory reports are implementable within this section.
System (GIS) tool is included that can be used to graphically              The Regulatory Requirements section provides additional
display incident information, locations of nearby toxic, reac           tools that are useful in implementing and managing EH&S
tive, ignitable and/or corrosive chemicals and of the closest           compliance, including identification of all internal and exter
emergency response equipment. This section provides                     nal requirements in order that the facility be allowed to oper
agency reportability determination for SARA and CERCLA             10   ate. This section also identifies who is responsible for com
releases and provides follow-up notifications for the appro             pliance with a particular requirement. This section can be
priate agencies. Associated Statistical tools allow statistical         used to determine if, and how, proposed regulations will
analysis of incidents to identify possible trends. Environmen           affect facility operations by providing access to material,
tal releases, permit excursions, injuries and illnesses at the          equipment and process information to which the regulations
facility can be accumulated for a selected division or facility    15   may be applied. Reference information, such as checklists
or for an entire enterprise to create reports for SARA, OSHA            and current regulations, are available through this section or
and internal reporting requirements. Incidents that result in           by use of links to Internet data sources. Compliance docu
workers compensation issues and/or in risk management                   ments, interpretations, procedures and work plans can be
issues can also be identified and tracked.                              stored and shared with all affected persons and organizational
   The Personnel Health and Safety section is the main                  units. The status of work plans, tasks and activities can be
repository of employee information and allows Scheduling,               tracked and reported. Audit Scheduling, audit findings and
monitoring and tracking of events involving industrial                  corrective actions scheduled and implemented can be identi
hygiene, Safety and/or occupational medicine. All types of              fied and reported to provide feedback on the effectiveness of
industrial health Surveys are Supported, including chemical,            the facility’s compliance program. This section provides an
noise, heat stress, radiation and ergonomics. Results of occu      25   effective tool for designing and implementing an ISO 14000
pational medicine examinations, including physical exams,               compliance program for a facility.
health history questionnaires, respirator fittests, EKG exams,             The Facilities Management section is a cross-functional
audiometric exams, pulmonary function tests, vision tests,              Sub-system that maintains site-specific and enterprise data.
X-ray exams and drug screening, can be accumulated and                  This section captures geographic information, organizational
analyzed. This section captures and accumulates employee           30   structures, equipment specifications, operating information,
demographics, primary and secondary job classifications, job            calibration requirements, maintenance schedules, Vendor
activities, and employment histories. This section is inte              information and user-defined checklists. This section also
grated with other sections to create process Surveys and                captures relevant process information and data, site disposal
analysis plans for exposure groups that can be selected by              activities, products manufactured, unit operations, and simu
industrial hygiene and safety personnel. This section aids in      35   lation of process scenarios and recipe information. A user can
identification of training needs associated with a job, a loca          profile land use wildlife resources and cultural resources
tion or a regulatory requirement. Groups of persons that need           present, and sensitivity of selected receptors. This informa
particular training can be identified, and content of appropri          tion can be presented spatially, if desired, using the GIS
ate training courses and follow-up courses can be determined.           capability.
Costs associated with all examinations and training activities     40      FIG. 8 is an image of a screen showing the invention with
can be captured and examined.                                           an EH&S business solution, referred to as “GreenSuite',
  The Hazardous Materials and Waste section tracks a mate               enabled in the main menu. FIG. 9 shows the business groups
rials arrival at the facility, the maximum quantity stored,             for a business area within the EH&S business solution. FIG.
distribution and use of material at the facility, movement, and         10 shows an example of a WorkList. FIG. 11 shows an
consumption and disposal of material at the facility. Material     45   example of a configuration tool used to create WorkLists.
tracking provides information to support SARA notifications             FIG. 12 shows an example of a data entry form. FIG.13 shows
and release reporting and allows a user to generate waste               an example of a configuration tool used to create data entry
profiles, hazardous waste manifests and related DOT ship                forms. FIG. 14 shows an example of a report. FIG. 15 shows
ping information. This section maintains a library of previous          an example of a configuration tool used to create reports. FIG.
manifests, tracks the status of manifest copies, and captures      50   16 shows an example of processing results. FIG. 17 show an
and notes discrepancies and modifications, ifany, vis-a-vis an          example of configuration tool used to create data processing.
earlier manifest. The manifest information, once created, is            FIG. 18 shows an example of a document. FIG. 19 shows an
rolled up to produce RCRA state and federal waste summary               example of a configuration tool used to create documents.
reports. This section also provides for authorization, stock               In Summary, the system accepts new data and forms and
ing, inventorying and re-ordering of material to ensure that       55   changes to existing data and forms, determines links of each
required materials are always available. Pollution prevention           entered data item to one or more of the sections and modules
projects, source reductions, waste minimization and waste               within a section, adds the data item to, or uses the data item to
tracking against user goals can be implemented within this              upgrade an extant data item within, one or more modules, and
section to meet internal and/or external targets. The section           implements any quantitative or qualitative changes that
provides mass and energy balance tracking for selected pro         60   should be made in the remainder of the system as a result of
cesses and/or selected equipment.                                       entry of the data item.
   The Environmental Release section captures necessary                   The system also provides tools, including formulas, algo
data to create agency reports of releases to air, water or other        rithms, functional descriptions and presentation formats that
liquids, and land. Air release information can be captured for          use one or more already-entered data items to compute or
Title V requirements, risk management plans, air emissions         65   obtain one or more values that can be (1) presented as an
inventory Summaries, and leak detection and repair programs.            output value for a report or other presentation on facility
This section captures multimedia permit requirements for air,           operations and/or (2) used to determine whether the facility
    Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 31 of 33


                                                       US 8,484,111 B2
                              29                                                                    30
complies with relevant regulations and/or (3) used to indicate             A“row’ is one or more vertical parts of a Table and consists
an affirmative response corrective action to be taken or                 of a selected sequence of values drawn from one or more
already taken in facility operations.                                    columns—one value for each column. Row entries are actual
                                                                         data in a table. A row is often referred to as a record.
                         APPENDIX                                           A“query' is a request to select, format and process/analyze
                                                                         one or more rows of data in a table and can operate on one or
   This Appendix provides definitions for various objects                more tables. A query must specify (1) where the requested
used in the invention.                                                   data are stored, (2) what are the common elements, if any, of
  The invention in one embodiment uses a “thin client’                   the tables and/or views to be searched, (3) what data item(s)
approach in a client/server mode, in which a relatively unso        10   (usually, one or more columns) the user wishes to select, and
phisticated client server at the user's site is connected through        (4) what criteria are applied to a data item. A query provides
the Internet or another network to a server that provides one or         reporting Capability and processing/data analysis capability,
more databases of information and provides Substantially all             using spreadsheets and other tools.
of the analysis and processing capability for this information.             A "query editor receives a user request and takes the user
A client or end user enters certain characteristics of informa
                                                                    15   through all steps required to build a query to which the system
                                                                         can respond. A query definition is created in Structured Query
tion that the user wishes to obtain or process, and the server           Language (SQL). A query editor stores the information
helps the user to build one or more queries that present the             needed to create an SQL statement.
request to the database(s) in a form the database(s) can                    A “query filter condition' is a method for applying restric
respond to provide all the information the user has requested.           tions on data retrieved by a query.
   This “thin client' approach allows the combined server/                  A “trigger event' is an action performed by a user of the
client system to take advantage of the separate strengths of the         system that initiates another action or set of actions.
server (simple and/or complex database structures, use of                   A “form level trigger is part of a form application and is
on-line transaction processing tools) and of the client (use of          activated only when a specific trigger point is executed with
GUI, Windows and Windows applications) without requiring            25   the form application.
unnecessary duplication of these capabilities. After the user               A “stacked area chart' is a bar type chart in which different
has disconnected from the server, no server programs remain              data components are displayed as separate regions on a
on the user's terminal. This approach requires only modest               single, Vertical or horizontal bar.
user terminal capabilities (20 Mbytes of hard drive space, 8                A “report filter' is a method for applying restrictions on the
Mbytes of RAM, a PC or Macintosh or Sun terminal with a             30   data retrieved by a report.
mouse, Netscape Navigator 4.1+ or Internet Explorer 4+) and                 A table join' reassembles the data that appears in a full
TCP/IP communications capability. The server or host termi               row, using common columns that exist in two or more tables
nal provides all of the database capability and most of the              to associate the data. Stated more abstractly, a table join
processing power and preferably includes a database struc                expresses a relationship between two or more rows of data in
ture such as Oracle 7.3+, 2 Gbytes of hard drive space, 256         35   logically distinct tables.
Mbytes of RAM and TCP/IP capability.                                        An “inner join,” also referred to as an “equal join,” is the
   Introduction of some definitions is appropriate here. A               most common join type, returning or associating rows that
“database' is a collection or group of objects that holds vari           match between common columns in two or more tables. An
ous related information items. This information is divided               “outer join' returns or associates all rows in two or more
into tables, views, columns and rows, and an object is iden         40   tables, whether or not the rows match.
tified by its name and/or icon in a database.                               A “direct join’ occurs when two or more Tables being
   A “table' is a structure that holds data in a database, often         joined together share a common column. An "indirect join'
as one or more two-dimensional structures divided into rows              occurs when two or more tables being joined together do not
and columns. An example of a table is a spreadsheet. A table             share a common column; in an indirect join, one or more
is often referred to as a physical file.                            45   intermediate tables may share one common column with one
   A “view' is an alternative representation of data in a table          table being joined and share another common column with
and may appear as one or more columns and/or one or more                 another table being joined.
rows. The data attributes can change according to the format                When a table join is created between a first table and a
in which a view is presented. A view may be an overlay of a              second table, the relationship created between the two tables
table structure but does not replace the table. A view is often     50   may be one-to-many, with each record in the first table being
referred to as a logical file.                                           unique, and with many corresponding records in the second
  A "base table' is a table that is referenced in a view or a            table. This is the preferred data representation and provides
query.                                                                   accuracy. An alternative relationship, usually undesirable
  An "image” refers to a document image on a screen or a                 because of the possibility of duplication, is many-to-many, in
Web page that can be called up and viewed, printed, trans           55   which at least one record in each of the first and second tables
mitted and attached to a relevant business record.                       is not unique. For example, multiple records in the first table
   A “parent” table, view or form may provide information                may match multiple records in the second table.
that is used directly to help construct or Supplement a corre               An "expression' applies specified operations to data and
sponding “child’ table, view or form.                                    defines row selection criteria, for example, by determining
   A “column” is one or more vertically oriented parts of a         60   which rows of data will be returned in response to a query.
(two-dimensional) Table and is identified by specifying spe                 A "parameter' is a procedure created within the system to
cific information in a table. Each column will have one data             return a value in response to a query. For example, a param
type (character, decimal, hexadecimal, integer, alphanu                  eter may be created to return a location name, a threshold
meric, etc.). A row-column intersection is often referred to as          value of some variable, or a begin date or end date. A param
a field.                                                            65   eter may be changed each time the (same) query is executed.
   A “foreign key column” is a column whose data source is               A value, to be returned to the requestor, may be placed into a
a parent primary key column.                                             parameter in either of two ways: (1) a default value is entered
   Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 32 of 33


                                                       US 8,484,111 B2
                                31                                                                     32
and (ii) a value is entered after the associated procedure is run.          upon establishment of a communication connection with a
A value is entered into the parameter at process run time, and                user system that includes the particular application,
this value is used (1) to define a new result column or (2) in an             dynamically generating a functionality and a user inter
expression, to define one or more selection criteria for the                  face for the particular application, the functionality and
number of rows returned by the query. A result column                         the user interface of the particular application being
applies specified operations to data and returns a new column                  based on the first information and the second informa
of data. An SQL function and arithmetic operators can be                       tion;
used to create a result column. a result column can be used to              providing the functionality and the user interface of the
provide several data types, including calculated values, Sum                  particular application to the user system; and
mary values and data processing values.                              10
                                                                            modifying at least one of the first information or the second
   An SQL function performs operations on data and returns                    information in response to changes determined to have
specific values based on the results of those operations. An                  occurred to information associated with the particular
SQL function may be applied to a unique data type. Such as                    application.
numeric, alphanumeric, character or date data, or may be used
in a query definition to define a result column or an expres         15     2. The method of claim 1, wherein the first information
Sion. A SQL function may be used in a query definition to                 includes information associated with one or more predeter
define a result column or an expression.                                  mined business applications.
   Arithmetic function processing manipulates numeric data,                 3. The method of claim 1, wherein the first information
for example, by performing arithmetic, logarithmic, trigono               includes at least one of business knowledge, logical designs,
metric and/or statistical operations. String function process             physical designs, physical structures, and relationships asso
ing manipulates alphanumeric data, including the operations               ciated with one or more predetermined business applications.
of combining, extracting and movement of character loca                     4. The method of claim 1, wherein the second information
tions. Data function processing manipulates date data to per              includes metadata representative of structures and functions
form, for example, delay time arithmetic. The arithmetic                  associated with a plurality of applications.
functions include Summation, Subtraction, formation of an            25     5. The method of claim 1, wherein the second information
absolute value and of a trigonometric value for a numeric data            includes metadata representative of user interface elements
item. A string function combines a plurality of strings, to form          including at least one of tools, worklists, data entry points,
concatenated expressions, and extracts one or more charac                 reports, documents, processes, formulas, and images.
ters from a string.                                                          6. The method of claim 1, further comprising:
   A “set function' groups data according to common values           30
                                                                             providing a set of instructions to the user system, the set of
and returns a single Summary row. A set function determines                     instructions being associated with at least one of the
the values returned for a result column.
   Date operations, one of the most common uses for a result                    functionality or the user interface of the particular appli
column, include (1) conversion of date data into a desired                      cation, the set of instructions configured to be executed
format (such as MM/DD/YYYY), (2) conversion of string                35         on the user system, the set of instructions configured to
                                                                               communicate information associated with at least one of
data into a date value, calculation of days remaining in a given               the first information or the second information.
month, and (4) calculation of the date and day one year ago.
Date processing involves conversion of column values to a                    7. A machine-readable medium storing code representing
formatted date String, including specification of century (CC,            instructions to cause a machine to perform a method, the code
SCC), year (SYYYYYYY, YEAR, SYEAR, YYYYY, Y),                        40   comprising code to:
quarter (Q), month (MONTH, MON, MM, RM), day (DDD,                           receive first information about unique aspects of a particu
DD), starting day of the week (DY, D), same day of the week                     lar application;
as first day of the year (WW) and same day of the week as first             receive second information about user interface elements
day of the month (W).                                                         and one or more functions common to various applica
   The system also employs the Boolean connectives “AND”             45       tions, the various applications including the particular
(in which both conditions must be satisfied in order for a row                application;
to be included in the result set), “OR” (in which, if either of             upon establishment of a communication connection with a
the conditions is met, a row is included in the result set) and               user system that includes the particular application,
“GROUP () which organizes data between the parentheses                        dynamically generate a functionality and a user interface
for processing.                                                      50
                                                                              for the particular application, the functionality and the
   A database developer usually has several design goals,                     user interface of the particular application being based
including (i) maximization of the amount of database infor                     on the first information and the second information;
mation available and (ii) minimization, if not elimination, of              provide the functionality and the user interface of the par
duplication of information in the database. These two goals                   ticular application to the user system; and
are sometimes at odds with each other. A typical database will       55
                                                                            modify at least one of the first information and or the
have multiple tables, chosen to help achieve the goal of mini
mum duplication. This minimum duplication goal is some                        second information in response to changes determined
times helped by breaking a full row of data into separate                     to have occurred to information associated with the par
tables.                                                                       ticular application.
   What is claimed is:                                               60     8. The machine-readable medium of claim 7, wherein the
  1. A method, comprising:                                                first information includes information associated with one or
  receiving first information about unique aspects of a par               more predetermined business applications.
     ticular application;                                                   9. The machine-readable medium of claim 7, wherein the
  receiving second information about user interface ele                   first information includes at least one of business knowledge,
     ments and one or more functions common to various               65   logical designs, physical designs, physical structures, and
     applications, the various applications including the par             relationships associated with one or more predetermined
     ticular application;                                                 business applications.
   Case 3:13-cv-00628-RCJ-CLB Document 153-3 Filed 04/06/21 Page 33 of 33


                                                      US 8,484, 111 B2
                             33                                                                        34
   10. The machine-readable medium of claim 7, wherein the                    portion of the server being configured to send the func
second information includes metadata representative of                        tionality and the user interface for the particular appli
Structures and functions associated with a plurality of appli                 cation to the browser upon establishment of a connection
cations.                                                                      between the server and the client device,
   11. The machine-readable medium of claim 7, wherein the                 the fourth portion of the server being configured to auto
Second information includes metadata representative of user                   matically detect changes that affect the information in
interface elements including at least one of tools, worklists,                the first portion of the server or the information in the
data entry points, reports, documents, processes, formulas,                   second portion of the server.
and images.                                                                14. The system of claim 13, wherein the information of the
   12. The machine-readable medium of claim 7, further com         10   first portion of the server includes information associated
prising code to:                                                        with one or more predetermined business applications.
   provide a set of instructions to the user system, the set of            15. The system of claim 13, wherein the information of the
     instructions being associated with at least one of the             first portion of the server includes at least one of business
     functionality or the user interface of the particular appli        knowledge, logical designs, physical designs, physical struc
     cation, the set of instructions configured to be executed     15   tures, and relationships associated with one or more prede
     on the user system, the set of instructions configured to          termined business applications.
     communicate information associated with at least one of               16. The system of claim 13, wherein the information of the
     the first information or the second information.                   Second portion of the server includes metadata representative
  13. A system, comprising:                                             of structures and functions associated with a plurality of
  a server accessible by a browser executed on a client                 applications.
    device, the server including a first portion, a second                 17. The system of claim 13, wherein the information of the
    portion, a third portion, and a fourth portion,                     Second portion of the server includes metadata representative
  the first portion of the server having information about              of user interface elements including at least one of tools,
    unique aspects of a particular application,                         worklists, data entry points, reports, documents, processes,
  the second portion of the server having information about        25   formulas, and images.
     user interface elements and one or more functions com                 18. The system of claim 13, wherein the third portion of the
    mon to various applications, the various applications               server is configured to provide a set of instructions to the
    including the particular application,                               client device, the set of instructions being associated with at
  the third portion of the server being configured to dynami            least one of the functionality or the user interface of the
    cally generate a functionality and a user interface for the    30   particular application, the set of instructions configured to be
    particular application, the functionality and the user              executed on the client device, the set of instructions config
     interface of the particular application being based on the         ured to communicate information associated with at least one
                                                                        of the first information or the second information.
     information in the first portion of the server and the
     information in the second portion of the server, the third
